EXHIBIT 10.1



--------------------------------------------------------------------------------

RECEIVABLES FINANCING AGREEMENT
Dated as of May 9, 2016
by and among
DAVEY RECEIVABLES LLC,
as Borrower,
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
THE DAVEY TREE EXPERT COMPANY,
as initial Servicer
and
PNC CAPITAL MARKETS LLC,
as Structuring Agent



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS

 
SECTION
HEADING
PAGE


  
 
 
 
 
ARTICLE I
DEFINITIONS
1


 
Section 1.01.
Certain Defined Terms
1


 
Section 1.02.
Other Interpretative matters
26


 
 
 
 
 
ARTICLE II
[RESERVED]
27


 
 
 
 
 
ARTICLE III
LETTER OF CREDIT FACILITY
27


 
Section 3.01.
Letters of Credit
27


 
Section 3.02.
Issuance of Letters of Credit
27


 
Section 3.03.
Requirements For Issuance of Letters of Credit
28


 
Section 3.04.
Disbursements, Reimbursement
28


 
Section 3.05.
Maturity Date, Interest and Fees; Reimbursement
 
 
 
Obligations
29


 
Section 3.06.
Documentation
29


 
Section 3.07.
Determination to Honor Drawing Request
29


 
Section 3.08.
Nature of Reimbursement Obligations
30


 
Section 3.09.
Indemnity
31


 
Section 3.10.
Liability for Acts and Omissions
31


 
Section 3.11.
Changes in Facility Limit
33


 
 
 
 
 
ARTICLE IV
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
33


 
Section 4.01.
Settlement Procedures
33


 
Section 4.02.
Payments and Computations, Etc
36


 
 
 
 
 
ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY
 
 
 
AND SECURITY INTERST
36


 
Section 5.01.
Increased Costs
36


 
Section 5.02.
Reserved
38


 
Section 5.03.
Taxes
38


 
Section 5.04.
Inability to Determine Adjusted LIBOR or LMIR;
 
 
 
Change in Legality
43


 
Section 5.05.
Security Interest
43


 
 
 
 
 
ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
44


 
Section 6.01.
Conditions Precedent to Effectiveness
44


 
Section 6.02.
Conditions Precedent to All Credit Extensions
44


 
Section 6.03.
Conditions Precedent to All Reinvestments
45


 
 
 
 
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
46





-i-

--------------------------------------------------------------------------------





Section 7.01.
Representations and Warranties of the Borrower
46


Section 7.02.
Representations and Warranties of the Servicer
51


 
 
 
ARTICLE VIII
COVENANTS
55


Section 8.01.
Covenants of the Borrower
55


Section 8.02.
Covenants of the Servicer
64


Section 8.03.
Separate Existence of the Borrower
71


 
 
 
ARTICLE IX
ADMINISTRATION AND COLLECTION OF RECEIVABLES
75


Section 9.01.
Appointment of the Servicer
75


Section 9.02.
Duties of the Servicer
76


Section 9.03.
Collection Account Arrangements
77


Section 9.04.
Enforcement Rights
77


Section 9.05.
Responsibilities of the Borrower
79


Section 9.06.
Servicing Fee
79


 
 
 
ARTICLE X
EVENTS OF DEFAULT
80


Section 10.01.
Events of Default
80


 
 
 
ARTICLE XI
THE ADMINISTRATIVE AGENT
84


Section 11.01.
Authorization and Action
84


Section 11.02.
Administrative Agent's Reliance, Etc
84


Section 11.03.
Administrative Agent and Affiliates
84


Section 11.04.
Indemnification of Administrative Agent
85


Section 11.05.
Delegation of Duties
85


Section 11.06.
Action or Inaction by Administrative Agent
85


Section 11.07.
Notice of Events of Default; Action by Administrative
 
 
Agent
85


Section 11.08.
Non‑Reliance on Administrative Agent and Other Parties
85


Section 11.09.
Successor Administrative Agent
86


Section 11.10.
Structuring Agent
86


 
 
 
ARTICLE XII
[RESERVED]
87


 
 
 
ARTICLE XIII
INDEMNIFICAITON
87


Section 13.01.
Indemnities by the Borrower
87


Section 13.02.
Indemnification by the Servicer
90


 
 
 
ARTICLE XIV
MISCELLANEOUS
91


Section 14.01.
Amendments, Etc
91


Section 14.02.
Notices, Etc
91


Section 14.03.
Participations
91


Section 14.04.
Costs and Expenses
93





-ii-

--------------------------------------------------------------------------------





Section 14.05.
No Proceedings
93


Section 14.06.
Confidentiality
93


Section 14.07.
GOVERNING LAW
95


Section 14.08.
Execution in Counterparts
95


Section 14.09.
Integration; Binding Effect; Survival of Termination
95


Section 14.10.
CONSENT TO JURISDICTION
95


Section 14.11.
WAIVER OF JURY TRIAL
96


Section 14.12.
Ratable Payments
96


Section 14.13.
Limitation of Liability
96


Section 14.14.
Intent of the Parties
97


Section 14.15.
USA Patriot Act
97


Section 14.16.
Right of Setoff
97


Section 14.17.
Severability
97


Section 14.18.
Mutual Negotiations
97


Section 14.19.
Captions and Cross References
98





-iii-

--------------------------------------------------------------------------------





EXHIBITS
 
 
 
 
 
EXHIBIT A
-
Form of LC Request
EXHIBIT B
-
Fiscal Months
EXHIBIT C
-
Reserved
EXHIBIT D
-
Form of Letter of Credit Application
EXHIBIT E
-
Credit and Collection Policy
EXHIBIT F
-
Form of Information Package
EXHIBIT G
-
Form of Compliance Certificate
EXHIBIT H
-
Closing Memorandum
 
 
 
SCHEDULES
 
 
 
 
 
SCHEDULE I
-
Commitments
SCHEDULE II
-
Lock‑Boxes, Collection Accounts and Collection Account Banks
SCHEDULE III
-
Notice Addresses
SCHEDULE IV
-
Excluded Receivables



-iv-

--------------------------------------------------------------------------------






This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
May 9, 2016 by and among the following parties:


(i)    DAVEY RECEIVABLES LLC, an Ohio limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);


(ii)    PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”);


(iii)    PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;


(iv)    THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual
capacity (“Davey Tree”) and as initial Servicer (in such capacity, together with
its successors and assigns in such capacity, the “Servicer”); and


(v)    PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.


PRELIMINARY STATEMENTS


The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Receivables Purchase Agreement. The Borrower
has requested the LC Bank to issue Letters of Credit for the account of the
Borrower from time to time, on the terms, and subject to the conditions set
forth herein, secured by, among other things, the Receivables.


In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I

DEFINITIONS
    
Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Borrower, the Servicer, the
Administrative Agent and a Collection Account Bank, governing the terms of the
related Collection Accounts that (i) provides the Administrative Agent with
control within the meaning of the UCC over the deposit accounts subject to such
agreement, and (ii) may not be terminated or canceled by the related Collection
Account Bank without the written consent of the Administrative Agent or upon no
less than thirty


-1-

--------------------------------------------------------------------------------





(30) days prior written notice to the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Adjusted LC Amount” means, at any time of determination, the greater of (i) the
LC Amount minus the amount of cash collateral held in the LC Collateral Account
at such time and (ii) zero ($0).


“Adjusted LIBOR” means for any day, the interest rate per annum determined by
the Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate per annum equal
to the average of the rates at which deposits in Dollars are offered by the LC
Bank at approximately 11:00 a.m. (London time) on such day to prime banks in the
London interbank market for a one (1) month period, or if such day is not a
Business Day, on the immediately preceding Business Day, by (ii) a number equal
to 1.00 minus the Euro‑Rate Reserve Percentage. The calculation of Adjusted
LIBOR may also be expressed by the following formula:
Adjusted LIBOR
=
LC Bank’s offered rate for one month Dollar loans in the London interbank market
1.00 ‑ Euro‑Rate Reserve Percentage.



Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro‑Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.


“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(c).


“Administrative Agent’s Account” means the account from time to time designated
by the Administrative Agent to the Borrower and the Servicer for purposes of
receiving payments to or for the account of the Credit Parties hereunder.


“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute an Adverse Claim.


“Advisors” has the meaning set forth in Section 14.06(c).


-2-

--------------------------------------------------------------------------------





“Affected Person” means each Credit Party.


“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a). For purposes of this definition, control of
a Person means the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.


“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Outstanding Reimbursement Obligations at such time.


“Agreement” has the meaning set forth in the preamble to this Agreement.


“Anti‑Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.


“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party to the extent applicable to such Person or by which any of its
property is bound. For the avoidance of doubt, FATCA shall constitute an
“Applicable Law” for all purposes of this Agreement.


“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.


“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.


“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:


(a)    the rate of interest in effect for such day as publicly announced from
time to time by the LC Bank as its “reference rate” or “prime rate”, as
applicable. Such “reference rate” or “prime rate” is set by the LC Bank based
upon various factors, including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and is not necessarily the lowest rate charged to any customer; and
    


-3-

--------------------------------------------------------------------------------





(b)    0.50% per annum above the Federal Funds Rate in effect on such day.


“Bill Plan Receivables” means a Receivable that has been fully earned and that
is related to a Contract that allows for invoicing in installments over a
specified period.


“Borrower” has the meaning specified in the preamble to this Agreement.


“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).


“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).


“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Reimbursement Obligations
and Interest with respect thereto, reimbursement for drawings under the Letters
of Credit, all Fees and all other amounts due or to become due under the
Transaction Documents (whether in respect of fees, costs, expenses,
indemnifications or otherwise), including, without limitation, interest, fees
and other obligations that accrue after the commencement of any Insolvency
Proceeding with respect to the Borrower (in each case whether or not allowed as
a claim in such proceeding).


“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Outstanding Balance of all Pool Receivables at such time,
minus (ii) the sum of (A) the Outstanding Reimbursement Obligations at such
time, plus (B) the Adjusted LC Amount at such time, plus (C) the Aggregate
Interest at such time, plus (D) the aggregate accrued and unpaid Fees at such
time, plus (E) the aggregate outstanding principal balance of all Subordinated
Notes at such time, plus (F) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (G) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.


“Borrowing Base” means, at any time of determination, the amount equal to
(a) the Net Receivables Pool Balance at such time, minus (b) the Total Reserves
at such time.


“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Outstanding Reimbursement Obligations plus the Adjusted LC
Amount at such time, exceeds (b) the lesser of (i) Borrowing Base at such time
and (ii) the Facility Limit at such time.


“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with the LMIR or Adjusted LIBOR, dealings are carried out
in the London interbank market.


-4-

--------------------------------------------------------------------------------





“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.


“Change in Control” means the occurrence of any of the following:
    
(a)    Davey Tree ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the Borrower, free and clear of
all Adverse Claims;
    
(b)    Davey Tree ceases to own 100% of the issued and outstanding Capital
Stock, membership interests or other equity interests of any Originator (other
than Davey Tree); or


(c)    (A) the acquisition, or, if earlier, the shareholder or director approval
of the acquisition, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934, as then in effect), of shares representing more than thirty-three
percent (33%) of the aggregate ordinary Voting Power represented by the issued
and outstanding capital stock of Davey Tree; (B) the occupation of a majority of
the seats (other than vacant seats) on the board of directors of Davey Tree by
Persons who were neither (i) nominated by the board of directors of Davey Tree
nor (ii) appointed by directors so nominated; or (C) the approval by the
shareholders or directors of Davey Tree of a plan of complete liquidation of
Davey Tree or an agreement or agreements for the sale or disposition by Davey
Tree of all or substantially all of Davey Tree’s assets; provided that purchases
or other acquisitions of equity interests by, and sales or other transfers of
equity interests to or within the Davey ESOP in accordance with its terms shall
not be deemed or construed to cause, trigger or otherwise result in a Change in
Control.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk‑Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset‑Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd‑Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or


-5-

--------------------------------------------------------------------------------





the United States or foreign regulatory authorities, in each case pursuant to
the agreements reached by the Basel Committee on Banking Supervision in
“Basel III: A Global Regulatory Framework for More Resilient Banks and Banking
Systems” (as amended, supplemented or otherwise modified or replaced from time
to time), shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.


“Closing Date” means May 9, 2016.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral” has the meaning set forth in Section 5.05(a).


“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.


“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.


“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections with respect to
such Pool Receivable, (c) all proceeds of all Related Security with respect to
such Pool Receivable, and (d) all other proceeds of such Pool Receivable.


“Commitment” means the maximum aggregate amount which the LC Bank is obligated
to pay hereunder on account of all drawings under all Letters of Credit, on a
combined basis, as set forth on Schedule E, as such amount may be modified in
connection with a reduction in the Facility Limit pursuant to Section 3.11. If
the context so requires, “Commitment” also refers to the LC Bank’s obligation to
issue Letters of Credit hereunder in accordance with this Agreement.


“Concentration Percentage” means (i) for any Group A Obligor, 20.00%, (ii) for
any Group B Obligor, 15.00%, (iii) for any Group C Obligor, 10.00% and (iv) for
any Group D Obligor, 5.00%.


“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the
Group D Obligors, (b) the sum of the three (3) largest Obligor Percentages of
the Group C Obligors, (c) the sum of the two (2) largest


-6-

--------------------------------------------------------------------------------





Obligor Percentage of the Group B Obligors, and (d) the largest Obligor
Percentage of the Group A Obligors.


“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Davey Tree or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.


“Covered Entity” shall mean (a) each of the Borrower, the Servicer, each
Originator and each of Davey Tree’s Subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.


“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.


“Credit Extension” means the issuance of any Letter of Credit or any
modification, extension or renewal of any Letter of Credit.


“Credit Party” means the LC Bank and the Administrative Agent.


“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.


“Davey ESOP” means The Davey 401KSOP and Employee Stock Ownership Plan (March 1,
2003 Restatement), as amended.


“Davey Tree” has the meaning set forth in the preamble to this Agreement.


“Davey Tree Group” has the meaning set forth in Section 8.03(c).


“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the aggregate
Outstanding Balance of all Pool


-7-

--------------------------------------------------------------------------------





Receivables (other than Unbilled Receivables) as of the last day of each of the
three most recent Fiscal Months ended on the last day of such Fiscal Month,
divided by (b) an amount equal to (i) the aggregate initial Outstanding Balance
of all Pool Receivables (other than Unbilled Receivables) originated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.


“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate or currency hedges or (vi) any Guaranty of any such
Debt.


“Deemed Collections” has the meaning set forth in Section 4.01(d).


“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such Fiscal Month,
by (b) the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) originated by the Originators during the Fiscal Month
that is eight (8) Fiscal Months before such month.


“Defaulted Receivable” means a Receivable:


(a)    as to which any payment, or part thereof, remains unpaid for 241 days or
more from the original invoice date for such payment;


(b)    as to which any payment, or part thereof, remains unpaid for less than or
equal to 240 days from the original invoice date for such payment and consistent
with the Credit and Collection Policy, has been or should be written off the
applicable Originator’s or the Borrower’s books as uncollectible; or


(c)    without duplication, as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto;


provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.


-8-

--------------------------------------------------------------------------------





“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.


“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 151 days or more from the original invoice date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.


“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) originated by the Originators during the two (2) most
recently ended Fiscal Months (including such Fiscal Month), by (b) the Net
Receivables Pool Balance as of the last day of such Fiscal Month. The numerator
of the Dilution Horizon Ratio may be adjusted by the Administrative Agent upon
not less than five (5) Business Days’ notice to the Borrower to reflect such
number of Fiscal Months as the Administrative Agent believes best reflects the
business practices of the Servicer and the Originators and the actual amount of
dilution and Deemed Collections that occur with respect to Pool Receivables
based on the weighted average dilution lag calculation completed as part of such
audit or field exam.


“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing: (a) the
aggregate amount of Deemed Collections during such Fiscal Month (other than any
Deemed Collections with respect to any Receivables that were both (I) generated
by an Originator during such Fiscal Month and (II) written off the applicable
Originator’s or the Borrower’s books as uncollectible during such Fiscal Month),
by (b) the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) originated by the Originators during the Fiscal Month
that is one (1) month prior to such Fiscal Month.


“Dilution Reserve Percentage” means, on any day, the product of (a) the sum of
(i) the product of (x) 2.25, multiplied by (y) the arithmetic average of the
Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the Dilution
Volatility Component, multiplied by (b) the Dilution Horizon Ratio.


“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage) of: (a) the positive difference, if any, between:
(i) the highest Dilution Ratio for any Fiscal Month during the twelve most
recent Fiscal Months and (ii) the arithmetic average of the Dilution Ratios for
such twelve Fiscal Months times (b) a fraction equal to (i) the highest Dilution
Ratio for any Fiscal Month during the twelve (12) most recent Fiscal Months,
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
(12) Fiscal Months.


-9-

--------------------------------------------------------------------------------





“Dollars” and “$” each mean the lawful currency of the United States of America.


“Drawing Date” has the meaning set forth in Section 3.04(a).


“Eligible Assignee” means (i) the LC Bank or any of its Affiliates and (ii) any
other financial institution of recognized standing having capital and surplus in
excess of $500,000,000.


“Eligible Receivable” means, at any time of determination, a Pool Receivable:
    
(a)    the Obligor of which is: (i) a U.S. Obligor; (ii) not a Sanctioned
Person; (iii) not an Affiliate of the Borrower, the Servicer or any Originator;
and (iv) not the Obligor with respect to Defaulted Receivables with an aggregate
Outstanding Balance exceeding 50% of the aggregate Outstanding Balance of all
such Obligor’s Pool Receivables;
    
(b)    for which an Insolvency Proceeding shall not have occurred with respect
to the Obligor thereof or any other Person obligated thereon or owning any
Related Security with respect thereto;
    
(c)    that is denominated and payable only in U.S. dollars in the United States
of America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock‑Box or Collection Account in
the United States of America;    


(d)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
    
(e)    in which the Borrower owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable (including without any consent
of the related Obligor or any Governmental Authority);
    
(f)    that does not have a due date which is 31 days or more after the original
invoice date of such Receivable;
    
(g)    that satisfies all applicable requirements of the Credit and Collection
Policy;
    
(h)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law;
    
(i)    that arises under a Contract for the sale of goods or services entered
into on an arm’s length basis in the ordinary course of the applicable
Originator’s business;


-10-

--------------------------------------------------------------------------------





(j)    that is not subject to (i) any dispute, litigation, set‑off,
counterclaim, hold back, right of rescission or any other defense against the
applicable Originator (or any assignee of such Originator) (including, without
limitation, customer deposits, advance payments and similar items (including
payments related to unearned revenues)), (ii) any Adverse Claim, or (iii) any
netting arrangements with the related Obligor, and the Obligor of which holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given right to
such Receivable; provided, however, that if such dispute, litigation, set‑off,
counterclaim, hold back, right of rescission or other defense or Adverse Claim
affects only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected;
    
(k)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;


(l)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);


(m)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;


(n)    that has been transferred by an Originator (or, in the case of Davey
Tree, contributed) to the Borrower pursuant to the Receivables Purchase
Agreement, and with respect to which transfer all conditions precedent under the
Receivables Purchase Agreement have been met;


(o)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Borrower, and the related goods or merchandise shall have been delivered
and/or all services performed other than, in the case of an Eligible Unbilled
Receivable, the billing or invoicing of such Receivable; provided, that if such
Receivable is subject to the performance of additional services, only the
portion of such Receivable attributable to such additional services shall be
excluded;


(p)    with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Receivables Purchase Agreement have been duly
obtained, effected or given and are in full force and effect;


-11-

--------------------------------------------------------------------------------





(q)    that constitutes an “account” or a “general intangible” as defined in the
UCC, and that is not evidenced by instruments or chattel paper;


(r)    that is an Eligible Unbilled Receivable;


(s)    that does not arise from the sale of as‑extracted collateral, as such
term is used in the UCC;


(t)    that (i) does not arise from a sale of accounts made as part of a sale of
a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract,
and (iii) is not a transfer of an interest in or an assignment of a claim under
a policy of insurance; and


(u)    that does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods.


“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP and (b) not more than ninety (90) days have expired
since the date such Unbilled Receivable arose.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.


“Euro‑Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).


“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.


“Excess Concentration” means, the sum of the following amounts, without
duplication:


(a)    the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) an amount equal to the aggregate Outstanding Balance of
the Eligible Receivables of such Obligor, over (ii) the product of (x) such
Obligor’s Concentration


-12-

--------------------------------------------------------------------------------





Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus


(b)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Eligible Unbilled Receivables, over (ii) the
product of (x) 30.00%, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus


(c)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables the Obligor of which is the government of the United States
of America or any agency, authority, department or instrumentality of the
government of the United States of America, over (ii) the product of (x) 5.00%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus


(d)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Bill Plan Receivables, over (ii) the product of
(x) 10.00%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool. Notwithstanding the foregoing, the
Administrative Agent may at any time reduce the percentage set forth in this
clause (d) (including to zero percent) upon five (5) Business Days’ prior
written notice to the Borrower.


“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.


“Excluded Receivable” means, from time to time, each Receivable identified as
such on Schedule IV, as such Schedule may be amended, modified or supplemented
from time to time with the written consent of the Borrower and the
Administrative Agent.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of the LC Bank, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of the LC Bank, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of the LC Bank with respect to an applicable
interest in any Reimbursement Obligations or the Commitment pursuant to a law in
effect on the date on which (i) the LC Bank’s Commitment arises or (ii) the LC
Bank changes its lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either to the LC Bank’s assignor
immediately before the LC Bank became a party hereto or to the LC Bank
immediately before it changed its lending office, and (c) any U.S. federal
withholding Taxes imposed pursuant to FATCA.


“Facility Limit” means $60,000,000 as reduced from time to time pursuant to
Section 3.11, as applicable. References to the unused portion of the Facility
Limit shall mean, at any time of


-13-

--------------------------------------------------------------------------------





determination, an amount equal to (x) the Facility Limit at such time, minus
(y) the sum of (i) the Outstanding Reimbursement Obligations plus (ii) the LC
Amount at such time.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.” If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before
9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City reasonably selected by the
Administrative Agent.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.


“Fee Letter” has the meaning specified in Section 3.05(b).


“Fees” has the meaning specified in Section 3.05(b).


“Final Payout Date” means the date on or after the Termination Date when (i) the
Outstanding Reimbursement Obligations and Aggregate Interest have been paid in
full, (ii) the LC Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all other Borrower
Obligations shall have been paid in full, (iv) all other amounts owing to the
Credit Parties and any other Borrower Indemnified Party or Affected Person
hereunder and under the other Transaction Documents have been paid in full, and
(v) all accrued Servicing Fees have been paid in full.


“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.


“Fiscal Month” means each fiscal month as specified on Exhibit B hereto.


“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.


-14-

--------------------------------------------------------------------------------





“Governmental Acts” has the meaning set forth in Section 3.09.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank).


“Group A Obligor” means any Obligor with a short‑term rating of at least:
(a) “A‑1” by S&P, or if such Obligor does not have a short‑term rating from S&P,
a rating of at least “A+” or better by S&P on such Obligor’s long‑term senior
unsecured and uncredit‑enhanced debt securities, and (b) “P‑1” by Moody’s, or if
such Obligor does not have a short‑term rating from Moody’s, a rating of at
least “A1” or better by Moody’s on such Obligor’s long‑term senior unsecured and
uncredit‑enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above. Notwithstanding
the foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (a) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group B Obligor”, “Group C
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group B Obligor, a Group C Obligor or a Group D Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.


“Group B Obligor” means an Obligor that is not a Group A Obligor, with a
short‑term rating of at least: (a) “A‑2” by S&P, or if such Obligor does not
have a short‑term rating from S&P, a rating of at least “BBB+” to “A” by S&P on
such Obligor’s long‑term senior unsecured and uncredit‑enhanced debt securities,
and (b) “P‑2” by Moody’s, or if such Obligor does not have a short‑term rating
from Moody’s, a rating of at least “Baal” to “A2” by Moody’s on such Obligor’s
long‑term senior unsecured and uncredit‑enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group B Obligor” if it satisfies either clause (a) or clause
(b) above. Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group B Obligor” shall be deemed to be
a Group B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group C Obligor” or “Group D Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group C Obligor or a Group D
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.


“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with a short‑term rating of at least: (a) “A‑3” by S&P, or if such
Obligor does not have a short‑term rating from S&P, a rating of at least “BBB‑”
to “BBB” by S&P on such Obligor’s long‑term senior


-15-

--------------------------------------------------------------------------------





unsecured and uncredit‑enhanced debt securities, and (b) “P‑3” by Moody’s, or if
such Obligor does not have a short‑term rating from Moody’s, a rating of at
least “Baa3” to “Baa2” by Moody’s on such Obligor’s long‑term senior unsecured
and uncredit‑enhanced debt securities; provided, however, if such Obligor is
rated by only one of such rating agencies, then such Obligor will be a “Group C
Obligor” if it satisfies either clause (a) or clause (b) above. Notwithstanding
the foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group C Obligor” shall be deemed to be a Group C Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group D Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.


“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor. Notwithstanding the foregoing,
any Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group D Obligor” shall be deemed to be a Group D Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor” or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.


“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.


“Independent Director” has the meaning set forth in Section 8.03(c).


“Information Package” means a report, in substantially the form of Exhibit F.


“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other,


-16-

--------------------------------------------------------------------------------





similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each of clauses (a) and (b) undertaken under
U.S. Federal, state or foreign law, including the Bankruptcy Code.


“Intended Tax Treatment” has the meaning set forth in Section 14.14.


“Interest” means, for any Reimbursement Obligation outstanding during any
Settlement Period (or portion thereof), the amount of interest accrued on such
Reimbursement Obligation during such Settlement Period (or portion thereof) in
accordance with Section 3.05.


“Interest Rate” means, (i) for any day with respect to any Outstanding
Reimbursement Obligation, an interest rate per annum equal to LMIR (or if the
Base Rate is applicable pursuant to Section 5.04, the Base Rate in effect on
such day) and (ii) for any day while an Event of Default has occurred and is
continuing shall be an interest rate per annum equal to the sum of 2.00% per
annum plus the greater of (i) the Base Rate in effect on such day and
(ii) Adjusted LIBOR for such day; provided, further, that no provision of this
Agreement shall require the payment or permit the collection of Interest in
excess of the maximum permitted by Applicable Law; and provided, further,
however, that Interest in respect of any Outstanding Reimbursement Obligation
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.


“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.


“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit C to the Receivables Purchase Agreement (appropriately completed), that
has been duly executed by the applicable Originator and the Borrower pursuant to
which such Originator becomes a party to the Receivables Purchase Agreement and
which sets forth certain terms and conditions applicable to such Originator
under such Receivables Purchase Agreement.


“LC Amount” means at any time of determination, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.


“LC Bank” has the meaning set forth in the preamble to this Agreement.


“LC Collateral Account” means the account at any time designated as the
LC Collateral Account established and maintained with the LC Bank by the
Administrative Agent (for the benefit of the LC Bank), or such other account as
may be so designated as such by the Administrative Agent.


“LC Fee Expectation” has the meaning set forth in Section 3.05(b).


“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
LC Bank pursuant to Section 3.02(a).


-17-

--------------------------------------------------------------------------------





“Letter of Credit” means any stand‑by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.


“Letter of Credit Application” has the meaning set forth in Section 3.02(a).


“LMIR” means for any day, the greater of (x) 0% per annum and (y) the interest
rate per annum determined by the Administrative Agent (which determination shall
be conclusive absent manifest error) by dividing (i) the one‑month Eurodollar
rate for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro‑Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:
LMIR
=
One‑month Eurodollar rate for U.S. Dollars
shown on Bloomberg US0001M Screen
or appropriate successor
1.00 ‑ Euro‑Rate Reserve Percentage.



LMIR shall be adjusted on the effective date of any change in the Euro‑Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.


“Lock‑Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock‑Box in accordance with the terms hereof).


“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the aggregate initial Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) originated by
the Originators during the seven (7) most recent Fiscal Months ending prior to
such time of determination, by (b) the Net Receivables Pool Balance as of such
date.


“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.25, multiplied by (b) the highest arithmetic average of the Default Ratios
for any three consecutive Fiscal Months during the twelve most recent Fiscal
Months, multiplied by (c) the Loss Horizon Ratio.


-18-

--------------------------------------------------------------------------------





“Material Adverse Effect” means, relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, the Servicer and the Originators, individually and in
the aggregate) with respect to any event or circumstance, a material adverse
effect on any of the following:
    
(a)    the assets, operations, business or financial condition of such Person
with its consolidated Subsidiaries, taken as a whole;


(b)    the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;


(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectability of any material
portion of the Pool Receivables;


(d)    the status, perfection, enforceability or priority of the Administrative
Agent’s or the Borrower’s security interest in the Collateral; or


(e)    the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.


“Maturity Date” means the earlier to occur of (a) the date occurring twelve (12)
months following the Scheduled Termination Date and (b) the date on which the
“Termination Date” is declared or deemed to have occurred under Section 10.01.


“Minimum Dilution Reserve Percentage” means, at any time of determination, the
product of (a) the average of the Dilution Ratios for the twelve most recent
Fiscal Months ended that are covered by the most recently delivered Information
Package, multiplied by (b) the Dilution Horizon Ratio for the most recent Fiscal
Month ended that is covered by the most recently delivered Information Package.


“Monthly Settlement Date” means the 20th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Originator, the Performance
Guarantor or any of their respective ERISA Affiliates (other than one considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code) is making or accruing an obligation to make contributions, or has within
any of the preceding five plan years made or accrued an obligation to make
contributions.


-19-

--------------------------------------------------------------------------------





“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.


“Notice Date” has the meaning set forth in Section 3.02(b).


“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.


“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor minus the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Order” has the meaning set forth in Section 3.10.


“Originator” and “Originators” means Davey Tree and each other Person identified
as such in the Receivables Purchase Agreement, as the same may be modified from
time to time by adding new Originators or removing Originators, in each case
with the prior written consent of the Administrative Agent.


“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Reimbursement Obligation or LC Amount or Transaction Document).


“Other Taxes” means any and all present or future stamp or documentary Taxes,
charges or similar levies or fees arising from any payment made hereunder or
from the execution, delivery, filing, recording or enforcement of, or otherwise
in respect of, this Agreement, the other Transaction Documents and the other
documents or agreements to be delivered hereunder or thereunder, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.


“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.


“Outstanding Reimbursement Obligations” means, at any time of determination, any
Reimbursement Obligation that has not been paid in full.


“Participant” has the meaning set forth in Section 14.03(a).


-20-

--------------------------------------------------------------------------------





“Participant Register” has the meaning set forth in Section 14.03(b).


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Patriot Act” has the meaning set forth in Section 14.15.


“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.


“Performance Guarantor” means Davey Tree.


“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


“PNC” has the meaning set forth in the preamble to this Agreement.


“Pool Receivable” means a Receivable in the Receivables Pool.


“Portion of Reimbursement Obligation” means the portion of such Reimbursement
Obligation being funded or maintained by the LC Bank by reference to a
particular interest rate basis.


“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto. Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction; provided, however, that an
Excluded Receivable shall not be a “Receivable” hereunder or under the
Transaction Documents.


“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Receivables Purchase Agreement prior to the Termination
Date.


-21-

--------------------------------------------------------------------------------





“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of the Closing Date, among the Servicer, the Originators and the Borrower, as
such agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time.


“Receivables Purchase Termination Event” means an event that causes the
“Termination Date” to occur under the Receivables Purchase Agreement.


“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).


“Reinvestment” has the meaning set forth in Section 4.01(a).


“Related Security” means, with respect to any Receivable:


(a)    all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;


(b)    all instruments and chattel paper that may evidence such Receivable;


(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;


(d)    all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and


(e)    all of the Borrower’s rights, interests and claims under the Receivables
Purchase Agreement and the other Transaction Documents.


“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti‑Terrorism Law or any predicate crime to any Anti‑Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti‑Terrorism Law.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).


-22-

--------------------------------------------------------------------------------





“Representatives” has the meaning set forth in Section 14.06(c).


“Required Capital Amount” means $6,000,000.


“Restricted Payments” has the meaning set forth in Section 8.01(s).


“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time.


“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource center/sanctions/SDN List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti‑Terrorism Law.


“Scheduled Termination Date” means May 8, 2017.


“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.


“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.


“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.


“Servicer” has the meaning set forth in the preamble to this Agreement.


“Servicer Indemnified Amount” has the meaning set forth in Section 13.02(a).


“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).


“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.


“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.


-23-

--------------------------------------------------------------------------------





“Settlement Date” means (i) prior to an Event of Default that is continuing or
the occurrence of the Termination Date, the Monthly Settlement Date and
(ii) during the occurrence and continuance of an Event of Default or on and
after the Termination Date, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the LC Bank) (it
being understood that the Administrative Agent (with the consent or at the
direction of the LC Bank) may select such Settlement Date to occur as frequently
as daily), or, in the absence of such selection, the Monthly Settlement Date.


“Settlement Period” means: (a) before the Termination Date: (i) initially the
period commencing on the Closing Date and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the LC Bank) or,
in the absence of any such selection, each period of thirty (30) days from the
last day of the preceding Settlement Period.


“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.


“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.


“Subordinated Note” has the meaning set forth in the Receivables Purchase
Agreement.


“Sub‑Servicer” has the meaning set forth in Section 9.01(d).


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.


-24-

--------------------------------------------------------------------------------





“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.


“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 3.11.


“Total Adjusted Usage” means, at any time of determination, the sum of (x) the
Outstanding Reimbursement Obligations plus (y) the Adjusted LC Amount at such
time.


“Total Reserves” means, at any time of determination, the product of (a) the sum
of (i) the Yield Reserve Percentage, plus (ii) the greater of (x) the sum of the
Concentration Reserve Percentage plus the Minimum Dilution Reserve Percentage
and (y) the sum of the Dilution Reserve Percentage plus the Loss Reserve
Percentage, multiplied by (b) the Net Receivables Pool Balance on such day.


“Total Usage” means, at any time of determination, the sum of (x) the
Outstanding Reimbursement Obligations plus (y) the LC Amount at such time.


“Transaction Documents” means this Agreement, the Receivables Purchase Agreement
and each Joinder Agreement thereto, the Account Control Agreements, the Fee
Letter, each Subordinated Note, the Performance Guaranty, the Letter of Credit
Applications and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.


“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.


“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.


“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.


“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).


-25-

--------------------------------------------------------------------------------





“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Yield Reserve Percentage” means, at any time of determination:


1.50 x DSO x (BR + SFR)
360



where:
BR
=
the Base Rate at such time;
DSO
=
the Days’ Sales Outstanding for the most recently ended Fiscal Month; and
SFR
=
the Servicing Fee Rate.



Section 1.02.    Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule,”
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns;


-26-

--------------------------------------------------------------------------------





(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (i) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (j) terms in one gender include the parallel
terms in the neuter and opposite gender; (k) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day, and (l) the term “or” is not exclusive.


ARTICLE II


[RESERVED]


ARTICLE III


LETTER OF CREDIT FACILITY


Section 3.01.    Letters of Credit. (a) Subject to the terms and conditions
hereof and the satisfaction of the applicable conditions set forth in
Article VI, the LC Bank shall issue or cause the issuance of Letters of Credit
on behalf of the Borrower (and, if applicable, on behalf of, or for the account
of, an Originator or an Affiliate of such Originator in favor of such
beneficiaries as such Originator or an Affiliate of such Originator may elect
with the consent of the Borrower); provided, however, that the LC Bank will not
be required to issue or cause to be issued any Letters of Credit to the extent
that after giving effect thereto:
    
(i)    the Total Usage would exceed the Facility Limit at such time; or


(ii)    the Total Adjusted Usage would exceed the Borrowing Base at such time.
    
(b)    Interest shall accrue on all amounts drawn under Letters of Credit for
each day on and after the applicable Drawing Date so long as such drawn amounts
shall have not been reimbursed to the LC Bank in accordance with Section
3.05(c).


Section 3.02.    Issuance of Letters of Credit. (a) The Borrower may request the
LC Bank, upon three (3) Business Days’ prior written notice submitted on or
before 1:00 p.m. (New York City time), to issue a Letter of Credit by delivering
to the Administrative Agent and the LC Bank, the LC Bank’s form of Letter of
Credit Application (the “Letter of Credit Application”), substantially in the
form of Exhibit D attached hereto and an LC Request, in each case completed to
the satisfaction of the Administrative Agent and the LC Bank; and such other
certificates, documents and other papers and information as the Administrative
Agent or the LC Bank may reasonably request. The LC Bank agrees to issue
amendments to the Letters of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 6.02 and the other terms of this Article III.


(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance


-27-

--------------------------------------------------------------------------------





with the terms thereof and when accompanied by the documents described therein
and (ii) have an expiry date not later than twelve (12) months after such Letter
of Credit’s date of issuance, extension or renewal, as the case may be, and in
no event later than twelve (12) months after the Scheduled Termination Date. The
terms of each Letter of Credit may include customary “evergreen” provisions
providing that such Letter of Credit’s expiry date shall automatically be
extended for additional periods not to exceed twelve (12) months unless, not
less than thirty (30) days (or such longer period as may be specified in such
Letter of Credit) (the “Notice Date”) prior to the applicable expiry date, the
LC Bank delivers written notice to the beneficiary thereof declining such
extension; provided, however, that if (x) any such extension would cause the
expiry date of such Letter of Credit to occur after the date that is twelve (12)
months after the Scheduled Termination Date or (y) the LC Bank determines that
any condition precedent (including, without limitation, those set forth in
Sections 3.01 and Article VI) to issuing such Letter of Credit hereunder are not
satisfied (other than any such condition requiring the Borrower to submit an
LC Request or Letter of Credit Application in respect thereof), then the
LC Bank, in the case of clause (x) above, may or, in the case of clause (y)
above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98‑International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.


Section 3.03.    Requirements For Issuance of Letters of Credit. The Borrower
shall authorize and direct the LC Bank to name the Borrower, an Originator or an
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit.


Section 3.04.    Disbursements, Reimbursement. (a) In the event of any request
for a drawing under a Letter of Credit by the beneficiary or transferee thereof,
the LC Bank will promptly notify the Administrative Agent and the Borrower of
such request. The Borrower shall reimburse (such obligation to reimburse the
LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to noon (New York City time), on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank if the Borrower shall have
received notice of such payment prior to 10:00 a.m. (New York City time), on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than noon (New York City time), on the
Business Day immediately following the day that the Borrower receives such
notice, provided that failure to receive any such notice shall not affect the
Borrower's obligation to honor its Reimbursement Obligation on a timely basis
and pay any interest that accrues upon failure to do so. The Borrower shall
honor its Reimbursement Obligation first, from funds on deposit in the LC
Collateral Account, if any, and, second, from its own funds. Any notice given by
the LC Bank pursuant to this Section may be oral if promptly confirmed in
writing; provided that the lack of such a prompt written confirmation shall not
affect the conclusiveness or binding effect of such oral notice.


-28-

--------------------------------------------------------------------------------





(b)    If any Letters of Credit are outstanding and undrawn on the Termination
Date, without limiting any rights or remedies contained in Section 10.01 or any
other Transaction Document, the LC Collateral Account shall be funded from
Collections (or, in the Borrower’s sole discretion, by other funds available to
the Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).


Section 3.05.    Maturity Date; Interest and Fees; Reimbursement Obligations.
(a) On the Maturity Date, the Total Usage shall be zero ($0) and all outstanding
Borrower Obligations shall be paid in full.


(b)    On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to the LC Bank, the
Structuring Agent and the Administrative Agent certain fees (collectively, the
“Fees”) in the amounts set forth in the fee letter agreements from time to time
entered into, among the Borrower, the LC Bank and/or the Administrative Agent
and the Structuring Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).


(c)    Each outstanding Reimbursement Obligation shall accrue interest on each
day when such Reimbursement Obligation remains outstanding at the Interest Rate
then applicable thereto. The Borrower shall pay all Interest and Fees accrued
during each Settlement Period on the immediately following Settlement Date in
accordance with the terms and priorities for payment set forth in Section 4.01.


(d)    The LC Bank shall record in its records, the date and amount of each
Reimbursement Obligation hereunder, the interest rate with respect thereto, the
Interest accrued thereon and each payment thereof. Subject to Section 14.03(b),
such records shall be conclusive and binding absent manifest error. The failure
to so record any such information or any error in so recording any such
information shall not, however, limit or otherwise affect the obligations of the
Borrower hereunder or under the other Transaction Documents to repay the
Reimbursement Obligations, together with all Interest accruing thereon and all
other Borrower Obligations.


Section 3.06.    Documentation. The Borrower agrees to be bound by the terms of
the Letter of Credit Application and by the LC Bank’s interpretations of any
Letter of Credit issued for the Borrower and by the LC Bank’s written
regulations and customary practices relating to letters of credit, though the
LC Bank’s interpretation of such regulations and practices may be different from
the Borrower’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. The LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.


Section 3.07.    Determination to Honor Drawing Request. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall


-29-

--------------------------------------------------------------------------------





be responsible only to determine that the documents and certificates required to
be delivered under such Letter of Credit have been delivered and that they
comply on their face with the requirements of such Letter of Credit and that any
other drawing condition appearing on the face of such Letter of Credit has been
satisfied in the manner so set forth.


Section 3.08.    Nature of Reimbursement Obligations. The obligations of the
Borrower to reimburse the LC Bank upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement and under all circumstances,
including the following circumstances:


(i)    any set‑off, counterclaim, recoupment, defense or other right which the
Borrower may have against any Credit Party, the Servicer, an Originator, the
Performance Guarantor or any other Person for any reason whatsoever;


(ii)    the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for requests for Letters of Credit or
otherwise;


(iii)    any lack of validity or enforceability of any Letter of Credit or any
set‑off, counterclaim, recoupment, defense or other right which the Borrower,
the Performance Guarantor, the Servicer, an Originator or any Affiliate thereof
on behalf of which a Letter of Credit has been issued may have against any
Credit Party or any other Person for any reason whatsoever;


(iv)    any claim of breach of warranty that might be made by the Borrower, an
Originator, the Servicer or any Affiliate thereof, or the LC Bank against the
beneficiary of a Letter of Credit, or the existence of any claim, set‑off,
defense or other right which the Borrower or the LC Bank may have at any time
against a beneficiary, any successor beneficiary or any transferee of any Letter
of Credit or the proceeds thereof (or any Persons for whom any such transferee
may be acting), the LC Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);


(v)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;


(vi)    payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;




-30-

--------------------------------------------------------------------------------





(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(viii)    any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Borrower;


(ix)    any Material Adverse Effect;


(x)    any breach of this Agreement or any other Transaction Document by any
party thereto;


(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to the Borrower, the Performance Guarantor, any Originator or any Affiliate
thereof;


(xii)    the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing;


(xiii)    the fact that this Agreement or the obligations of the Borrower or the
Servicer hereunder shall have been terminated; and


(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.


Section 3.09.    Indemnity. In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each other Credit Party and each of the
LC Bank’s Affiliates that have issued a Letter of Credit from and against any
and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including Attorney Costs) which
any Credit Party or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non‑appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).


Section 3.10.    Liability for Acts and Omissions. As between the Borrower, on
the one hand, and the Credit Parties, on the other, the Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by, the
respective beneficiaries of such Letter of Credit. In furtherance and not in
limitation of the foregoing, no Credit Party shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if


-31-

--------------------------------------------------------------------------------





any Credit Party shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, electronic mail, cable, telegraph, telex,
facsimile or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Credit Parties, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the LC Bank’s
rights or powers hereunder. In no event shall the Credit Parties or their
respective Affiliates, be liable to the Borrower or any other Person for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation Attorney Costs), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.


Without limiting the generality of the foregoing, the Credit Parties and each of
their respective Affiliates (i) may rely on any written communication believed
in good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Credit Parties or their respective Affiliates, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each, an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.


In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued


-32-

--------------------------------------------------------------------------------





by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith and without gross negligence or willful misconduct, as
determined by a final non‑appealable judgment of a court of competent
jurisdiction, shall not put the LC Bank under any resulting liability to the
Borrower, any Credit Party or any other Person.


Section 3.11.    Changes in Facility Limit. (a) The Borrower may, at any time
upon at least thirty (30) days’ prior written notice to the Administrative Agent
and the LC Bank, terminate the Facility Limit in whole or ratably reduce the
Facility Limit in part. Each partial reduction in the Facility Limit shall be in
a minimum aggregate amount of $5,000,000 and shall be an integral multiple of
$1,000,000 and no such partial reduction shall reduce the Facility Limit to an
amount less than $40,000,000. No such reduction of the Facility Limit may occur
if such reduction would result in the LC Amount exceeding the Facility Limit.


(b)    In connection with any reduction of the Facility Limit, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction, (ii) for payment to the LC Bank, cash in an amount sufficient to pay
(x) any outstanding Reimbursement Obligations and (y) all other outstanding
Borrower Obligations with respect to such reduction (determined based on the
ratio of the reduction of the Facility Limit being effected to the amount of the
Facility Limit prior to such reduction or, if the Administrative Agent
reasonably determines that any portion of the outstanding Borrower Obligations
is allocable solely to that portion of the Facility Limit being reduced or has
arisen solely as a result of such reduction, all of such portion). Upon receipt
of any such amounts, the Administrative Agent shall apply such amounts first, to
the outstanding Reimbursement Obligations, and second, to the payment of the
remaining outstanding Borrower Obligations with respect to such reduction by
paying such amounts to the Credit Party entitled thereto.


ARTICLE IV


SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


Section 4.01.    Settlement Procedures. (a) The Servicer shall set aside and
hold in trust for the benefit of the Secured Parties (or, if so requested by the
Administrative Agent, segregate in a separate account in the name of the
Borrower and approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock‑Box or Collection Account; provided, however, that so long as each
of the conditions precedent set forth in Section 6.03 are satisfied, the
Servicer may release to the Borrower from such Collections the amount (if any)
necessary to pay the purchase price for Receivables purchased by the Borrower
(including by payments on the Subordinated Notes) in accordance with the terms
of the Receivables Purchase Agreement (each such release, a “Reinvestment”). On
each Settlement Date, the Servicer (or, following its assumption of control of
the Collection Accounts, the Administrative Agent) shall, distribute such
Collections in the following order of priority:


(i)    first, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Settlement Period (plus, if applicable,
the amount of Servicing


-33-

--------------------------------------------------------------------------------





Fees payable for any prior Settlement Period to the extent such amount has not
been distributed to the Servicer);


(ii)    second, to each Credit Party (ratably, based on the amount then due and
owing), all accrued and unpaid Interest and Fees due to such Credit Party for
the immediately preceding Settlement Period (including any additional amounts or
indemnified amounts payable under Section 5.03 and Section 13.01 in respect of
such payments), plus, if applicable, the amount of any such Interest and Fees
(including any additional amounts or indemnified amounts payable under Section
5.03 and Section 13.01 in respect of such payments) payable for any prior
Settlement Period to the extent such amount has not been distributed to such
Credit Party;


(iii)    third, as set forth in clause (x) or (y) below, as applicable:


(x)    prior to the occurrence of the Termination Date: (i) first, to the LC
Bank for the payment in full of the aggregate outstanding Reimbursement
Obligations at such time and (ii) second, to the extent that a Borrowing Base
Deficit exists on such date, to the LC Collateral Account, in reduction of the
Adjusted LC Amount, in an amount equal to the amount necessary (after giving
effect to clause (i) above) to reduce the Borrowing Base Deficit to zero ($0);
or


(y)    on and after the occurrence of the Termination Date: (i) first, to the LC
Bank for the payment in full of the aggregate outstanding Reimbursement
Obligations at such time, and (ii) second to the LC Collateral Account (a) the
amount necessary to reduce the Adjusted LC Amount to zero ($0) and (b) an amount
equal to the LC Fee Expectation at such time;


(iv)    fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and


(v)    fifth, the balance, if any, to be paid to the Borrower for its own
account.


(b)    All payments or distributions to be made by the Servicer, the Borrower
and any other Person to the LC Bank or its related Affected Persons and the
Borrower Indemnified Parties hereunder shall be paid or distributed to the
Administrative Agent’s Account. The Administrative Agent, upon its receipt in
the Administrative Agent’s Account of any such payments or distributions, shall
distribute such amounts to the LC Bank, Affected Persons and the Borrower
Indemnified Parties ratably; provided that if the Administrative Agent shall
have received insufficient funds to pay all of the above amounts in full on any
such date, the Administrative Agent shall pay such amounts to the LC Bank,
Affected Persons and the Borrower Indemnified Parties in accordance with the
priority of payments forth above, and with respect to any such category above
for which there are insufficient funds to pay all amounts owing on such date,
ratably (based on the amounts in such categories owing to each such Person)
among all such Persons entitled to payment thereof.


-34-

--------------------------------------------------------------------------------





(c)    If and to the extent any Credit Party, any Affected Person or any
Borrower Indemnified Party shall be required for any reason to pay over to any
Person (other than to any Person that is a party hereto as contemplated by this
Agreement) any amount received on its behalf hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Borrower and, accordingly, such Credit Party, such Affected Person or such
Borrower Indemnified Party, as the case may be, shall have a claim against the
Borrower for such amount.


(d)    For the purposes of this Section 4.01:


(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, any Originator,
the Servicer or any Affiliate of the Servicer, or any setoff, counterclaim or
dispute between or among the Borrower or any Affiliate of the Borrower, an
Originator or any Affiliate of an Originator, or the Servicer or any Affiliate
of the Servicer, and an Obligor, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment and shall immediately pay any and all such amounts in respect
thereof to a Collection Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a);


(ii)    if on any day any of the representations or warranties in Section 7.01
is not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and shall
immediately pay the amount of such deemed Collection to a Collection Account (or
as otherwise directed by the Administrative Agent at such time) for the benefit
of the Credit Parties for application pursuant to Section 4.01(a) (Collections
deemed to have been received pursuant to Section 4.01(d) are hereinafter
sometimes referred to as “Deemed Collections”);


(iii)    except as provided in clauses (i) or (ii) above or otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and


(iv)    if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.


-35-

--------------------------------------------------------------------------------





Section 4.02.    Payments and Computations, Etc. (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 12:00 Noon (New York City time) on the day when due in same day funds
to the Administrative Agent’s Account.


(b)    Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.


(c)    All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.


ARTICLE V


INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY
AND SECURITY INTEREST


Section 5.01.    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any such reserve requirements
reflected in Adjusted LIBOR or LMIR);


(ii)    subject any Affected Person to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 5.03 or are
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, the Reimbursement Obligations or any Letter of Credit or
(B) affecting its obligations or rights to issue or participate in Letters of
Credit;


and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Reimbursement Obligations or issuing
or participating in, any Letter of Credit (or interests therein) or (C) issuing
or participating in, any Letter of Credit or maintaining its obligation to do
so), or to reduce the amount of any sum received or receivable by such Affected
Person hereunder, then, upon


-36-

--------------------------------------------------------------------------------





request of such Affected Person, the Borrower shall pay to such Affected Person
such additional amount or amounts as will compensate such Affected Person for
such additional costs incurred or reduction suffered.


(b)    Capital and Liquidity Requirements. If any Affected Person determines
that any Change in Law affecting such Affected Person or any lending office of
such Affected Person or such Affected Person’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law or (z) causing an internal capital or liquidity charge or
other imputed cost to be assessed upon such Affected Person or Affected Person’s
holding company, if any, in each case, as a consequence of (A) this Agreement or
any other Transaction Document, (B) the commitments of such Affected Person
hereunder or under any other Transaction Document, (C) the Letters of Credit,
the Letter of Credit Applications or participations in Letters of Credit, made
or issued by such Affected Person or (D) any Reimbursement Obligations, in each
case taking into consideration such Affected Person’s policies and the policies
of such Affected Person’s holding company with respect to capital adequacy and
liquidity, then from time to time, upon request of such Affected Person, the
Borrower will pay to such Affected Person such additional amount or amounts as
will compensate such Affected Person or such Affected Person’s holding company
for any such increase in capital, reduction in rate of return on capital or
capital or liquidity charge.


(c)    Adoption of Changes in Law. The Borrower acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law that has been
adopted but is not yet effective (including, without limitation, the imposition
of internal charges on such Affected Person’s interests or obligations under any
Transaction Document), and may commence allocating charges to or seeking
compensation from the Borrower under this Section 5.01 in connection with such
measures, in advance of the effective date of such Change in Law, and the
Borrower agrees to pay such charges or compensation to such Affected Person,
following demand therefor in accordance with the terms of this Section 5.01,
without regard to whether such effective date has occurred.


(d)    Certificates for Reimbursement. A certificate of an Affected Person
setting forth the amount or amounts necessary to compensate such Affected Person
or its holding company, as the case may be, as specified in clause (a), (b) or
(c) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Affected Person the amount shown as due on any
such certificate on the first Settlement Date occurring after the Borrower’s
receipt of such certificate.


(e)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 5.01 for any increased costs, reductions, increases or


-37-

--------------------------------------------------------------------------------





charges incurred more than 180 days prior to the date that such Affected Person
notifies the Borrower of the Change in Law giving rise to such increased costs,
reductions, increases or charges and of such Affected Person’s intention to
claim compensation therefor.


Section 5.02.    Reserved.


Section 5.03.    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Credit Party, Affected Person or Borrower Indemnified Party) requires the
deduction or withholding of any Tax from any such payment by a Credit Party,
Affected Person or Borrower Indemnified Party, then the applicable Credit Party,
Affected Person or Borrower Indemnified Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.03), the applicable Credit
Party, Affected Person or Borrower Indemnified Party receives an amount equal to
the sum it would have received had no such deduction or withholding been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.


(c)    Indemnification by the Borrower. To the extent not paid, reimbursed or
compensated pursuant to Section 5.03(a), the Borrower shall indemnify each
Affected Person, within ten days after delivery of the certificate referred to
in the last sentences of this clause (c), for the full amount of any (I)
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) the excess of any Taxes that arise because any Reimbursement Obligation
is not treated for U.S. federal, state, local or franchise tax purposes as
intended under Section 5.03(j) over the amount of Taxes that would have been
payable had such Reimbursement Obligation been treated by such Governmental
Authority for U.S. federal, state, local or franchise tax purposes as intended
under Section 5.03(j) (such indemnification will include any U.S. federal, state
or local income and franchise taxes necessary to make such Affected Person whole
on an after‑tax basis taking into account the taxability of receipt of payments
under this clause (II) and any reasonable expenses (other than Taxes) arising
out of, relating to, or resulting from the foregoing). Promptly upon having
knowledge that any such Indemnified Taxes have been levied, imposed or assessed,
and promptly


-38-

--------------------------------------------------------------------------------





upon notice by the Administrative Agent or any Affected Person, to the extent
not previously paid by the Affected Person, the Borrower shall pay such
Indemnified Taxes directly to the relevant taxing authority or Governmental
Authority; provided that neither the Administrative Agent nor any Affected
Person shall be under any obligation to provide any such notice to the Borrower.
A certificate that describes in reasonable detail the basis for the indemnified
claim, along with copies of any receipts, evidence of payment or other
correspondence to or from a Governmental Authority relating to or supporting
such indemnified claim shall be delivered to the Borrower by an Affected Person
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of an Affected Person, and shall be conclusive as to the
amounts paid or payable absent manifest error.


(d)    Indemnification by the LC Bank. The LC Bank shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to the LC Bank or any of its respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of the LC Bank or any of its respective Affiliates that are Affected
Persons to comply with Section 14.03(b) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to the LC Bank
or any of their respective Affiliates that are Affected Persons, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the LC Bank by the Administrative
Agent shall be conclusive absent manifest error. The LC Bank hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to the LC Bank or any of its respective Affiliates that are Affected
Persons under any Transaction Document or otherwise payable by the
Administrative Agent to the LC Bank or any of its respective Affiliates that are
Affected Persons from any other source against any amount due to the
Administrative Agent under this clause (d).


(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to


-39-

--------------------------------------------------------------------------------





determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.


(ii)    Without limiting the generality of the foregoing:


(A)    any Affected Person that is a “United States Person” within the meaning
of Section 7701(a)(30) of the Code, and not an exempt recipient described in
Section 6049(b)(4) of the Code, shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Affected Person
would, contingently or otherwise, become entitled to payments hereunder, and
from time to time upon the reasonable request of the Borrower or the
Administrative Agent, executed originals of Internal Revenue Service Form W‑9 or
such other documentation or information prescribed by Applicable Laws or
reasonably requested by the Borrower or the Administrative Agent certifying that
such Affected Person is exempt from U.S. federal withholding Tax (including
backup withholding Tax) along with such other information reasonably requested
by the Borrower or the Administrative Agent as is required to meet their U.S.
federal information reporting requirements;


(B)    any Affected Person that is organized under the laws of a jurisdiction
other than the United States (including each State thereof and the District of
Columbia) (a “Foreign Affected Person”) that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrower or the Administrative Agent) on or prior to the date on which
such Foreign Affected Person becomes an Affected Person with respect to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Affected Person
is legally entitled to do so), whichever of the following is applicable:


(1)    in the case of such a Foreign Affected Person claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed originals of
Internal Revenue Service Form W‑8BEN or Internal Revenue Service Form W-8BEN-E
(or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Transaction
Document, Internal Revenue Service Form W-8BEN or Internal Revenue Form W-8BEN-E
(or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


-40-

--------------------------------------------------------------------------------





(2)    in the case of a Foreign Affected Person claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
Internal Revenue Service Form W‑8ECI;


(3)    in the case of a Foreign Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Person is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W‑8BEN or Internal Revenue Service Form W-8BEN-E
(or successor form); or


(4)    to the extent such Foreign Affected Person is not the beneficial owner,
executed originals of Internal Revenue Service Form W‑8IMY, accompanied by
Internal Revenue Service Form W‑8ECI, Internal Revenue Service Form W‑8BEN or
Internal Revenue Service Form W-8BEN-E (or successor form), a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Foreign Affected Person is a partnership and one or more direct or
indirect partners of such Foreign Affected Person are claiming the portfolio
interest exemption, such Foreign Affected Person may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner; and


(C)    any Foreign Affected Person, to the extent it is legally entitled to do
so, shall deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient), on or prior to the date on
which such Foreign Affected Person would, contingently or otherwise, become
entitled to payments hereunder, and from time to time upon the reasonable
request of the Borrower or the Administrative Agent, executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.


(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested


-41-

--------------------------------------------------------------------------------





by the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Affected Person has complied with such Affected Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with FATCA.


(h)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.


(i)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(j)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat all Reimbursement Obligations under this Agreement as debt (and
all Interest as interest) for all federal, state, local and franchise tax
purposes and agree not to take any position on any tax return inconsistent with
the foregoing.


(k)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (k) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (k), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (k) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


-42-

--------------------------------------------------------------------------------





Section 5.04.    Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality. (a) If the LC Bank shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
day, are not available, (ii) adequate and reasonable means do not exist for
ascertaining Adjusted LIBOR or LMIR for such day, as applicable, or (iii)
Adjusted LIBOR or LMIR determined pursuant hereto does not accurately reflect
the cost to the LC Bank (as conclusively determined by the LC Bank) of
maintaining any Portion of Reimbursement Obligation during such day, as
applicable, the LC Bank shall promptly give telephonic notice of such
determination, confirmed in writing, to the Administrative Agent and the
Borrower on such day. Upon delivery of such notice: (i) no Portion of
Reimbursement Obligation shall be funded thereafter at Adjusted LIBOR or LMIR
unless and until the LC Bank shall have given notice to the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist and (ii) with respect to any outstanding Portion of Reimbursement
Obligation then funded at Adjusted LIBOR or LMIR, the Interest Rate with respect
to such Portion of Reimbursement Obligation shall automatically and immediately
be converted to the Base Rate.


(b)    If, on any day, the LC Bank shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Reimbursement Obligation at or by reference to the Adjusted LIBOR or LMIR,
the LC Bank shall notify the Borrower and the Administrative Agent thereof. Upon
receipt of such notice, until the LC Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Reimbursement Obligation shall be funded at or
by reference to Adjusted LIBOR or LMIR and (ii) the Interest Rate for any
outstanding Portion of Reimbursement Obligation then funded at Adjusted LIBOR or
LMIR shall automatically and immediately be converted to the Base Rate.


Section 5.05.    Security Interest. (a) As security for the performance by the
Borrower of all the terms, covenants and agreements on the part of the Borrower
to be performed under this Agreement or any other Transaction Document,
including the punctual payment when due of the Outstanding Reimbursement
Obligations and all Interest in respect thereof, and all other Borrower
Obligations, the Borrower hereby grants to the Administrative Agent for its
benefit and the ratable benefit of the Secured Parties, a continuing security
interest in, all of the Borrower’s right, title and interest in, to and under
all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock‑Boxes and Collection Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock‑Boxes and Collection Accounts and
amounts on deposit therein, (v) the LC Collateral Account and all amounts from
time to time on deposit therein, (vi) all rights (but none of the obligations)
of the Borrower under the Receivables Purchase Agreement, (vii) all other
personal and fixture property or assets of the Borrower of every kind and nature
including, without limitation, all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper


-43-

--------------------------------------------------------------------------------





(whether tangible or electronic), deposit accounts, securities accounts,
securities entitlements, letter-of-credit rights, commercial tort claims,
securities and all other investment property, supporting obligations, money, any
other contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles) (each
as defined in the UCC), and (viii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.


(b)    The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Borrower hereby authorizes the Administrative Agent to file
financing statements describing as the collateral covered thereby “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.


(c)    Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Credit Parties hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Borrower; provided, however, that
promptly following written request therefor by the Borrower delivered to the
Administrative Agent following any such termination, and at the sole expense of
the Borrower, the Administrative Agent shall execute and deliver to the Borrower
UCC‑3 termination statements and such other documents as the Borrower shall
reasonably request to evidence such termination.


ARTICLE VI


CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
    
Section 6.01.    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Closing Date when (a) the Administrative Agent shall
have received each of the documents, agreements (in fully executed form),
opinions of counsel, lien search results, UCC filings, certificates and other
deliverables listed on the closing memorandum attached as Exhibit H hereto, in
each case, in form and substance acceptable to the Administrative Agent and (b)
all fees and expenses payable by the Borrower on the Closing Date to the Credit
Parties have been paid in full in accordance with the terms of the Transaction
Documents.


Section 6.02.    Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:


(a)    the Borrower shall have delivered to the Administrative Agent and the
LC Bank, a Letter of Credit Application and an LC Request, in each case, in
accordance with Section 3.02(a);


-44-

--------------------------------------------------------------------------------





(b)    the Servicer shall have delivered to the Administrative Agent and the
LC Bank all Information Packages required to be delivered hereunder;


(c)    the conditions precedent to such Credit Extension specified in
Section 3.01(a) shall be satisfied; and


(d)    on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the Borrower
and the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):


(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;


(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;


(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and


(iv)    the Termination Date has not occurred.


Section 6.03.    Conditions Precedent to All Reinvestments. Each Reinvestment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:


(a)     after giving effect to such Reinvestment, the Servicer shall be holding
in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees, Interest
and Fees, in each case, through the date of such Reinvestment, (y) the amount of
any Borrowing Base Deficit, and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Reinvestment;


(b)    the Borrower shall use the proceeds of such Reinvestment solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Receivables Purchase Agreement; and


(c)    on the date of such Reinvestment the following statements shall be true
and correct (and upon the occurrence of such Reinvestment, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):


(i)     the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on


-45-

--------------------------------------------------------------------------------





and as of the date of such Reinvestment as though made on and as of such date
unless such representations and warranties by their terms refer to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date;


(ii)     no Event of Default has occurred and is continuing, and no Event of
Default would result from such Reinvestment;


(iii)     no Borrowing Base Deficit exists or would exist after giving effect to
such Reinvestment; and


(iv)     the Termination Date has not occurred.


ARTICLE VII


REPRESENTATIONS AND WARRANTIES
    
Section 7.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:


(a)    Organization and Good Standing. The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Ohio and has full power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.


(b)    Due Qualification. The Borrower is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.


(c)    Power and Authority; Due Authorization. The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.


(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms,


-46-

--------------------------------------------------------------------------------





except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.


(e)    No Violation. The execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and the other
Transaction Documents to which it is a party, and the fulfillment of the terms
hereof and thereof, will not (i) result in any breach of any of the terms or
provisions of, or constitute (with or without notice or lapse of time or both) a
default under its organizational documents or any indenture, sale agreement,
credit agreement, loan agreement, security agreement, mortgage, deed of trust,
or other material agreement or instrument to which the Borrower is a party or by
which it or any of its properties is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Collateral pursuant to the terms
of any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other material agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) violate any
Applicable Law.


(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.


(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.


-47-

--------------------------------------------------------------------------------





(h)    Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).


(i)    Taxes. The Borrower has filed all material Tax returns and reports
required by Applicable Law to have been filed by it and has paid all material
Taxes, assessments and governmental charges thereby shown to be owing by it,
other than any such Taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established.


(j)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.


(k)    Offices; Legal Name. The Borrower’s sole jurisdiction of organization,
and its “location” within the meaning of Section 9-307 of the applicable UCC, is
the State of Ohio and such jurisdiction has not changed within four (4) months
prior to the date of this Agreement. The office of the Borrower is located at
the applicable address specified on Schedule III hereto. The legal name of the
Borrower is Davey Receivables LLC.


(l)    Investment Company Act. The Borrower is not, and is not controlled by an
“investment company” registered or required to be registered under the
Investment Company Act. The Borrower is not a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules
and regulations thereunder (the “Volcker Rule”). In determining that Borrower is
not a “covered fund” under the Volcker Rule, the Borrower relies on the
exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act and does not rely solely on the exemption
from the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act.


(m)    No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.


(n)    Accuracy of Information. All Information Packages (if prepared by the
Borrower or one of its Affiliates, or to the extent that the information
contained therein is supplied by the Borrower or an Affiliate of the Borrower),
LC Requests, Letter of Credit Applications, certificates, reports, statements,
documents and other information furnished to the Administrative Agent or any
other Credit Party by or on behalf of the Borrower pursuant to any provision of
this Agreement or any other Transaction Document, or in connection with or
pursuant to any amendment or modification of, or waiver under, this Agreement or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the


-48-

--------------------------------------------------------------------------------





statements contained therein, in light of the circumstances under which they
were made, not misleading.


(o)    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. To the Borrower’s knowledge, no Obligor was a
Sanctioned Person at the time of origination of any Pool Receivable owing by
such Obligor. None of the Borrower, the Servicer or any Originator, either in
its own right or through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti‑Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti‑Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti‑Terrorism Law.


(p)    Perfection Representations. (i) This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which (A)
security interest has been perfected and is enforceable against creditors of and
purchasers from the Borrower and (B) is and will be free of all Adverse Claims
in such Collateral.


(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9‑102 of the UCC.


(iii)    The Borrower owns and has good and marketable title to the Collateral
free and clear of any Adverse Claim of any Person.


(iv)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale (or, in the case of Davey Tree, contribution) of the
Receivables and Related Security from each Originator to the Borrower pursuant
to the Receivables Purchase Agreement and the grant by the Borrower of a
security interest in the Collateral to the Administrative Agent pursuant to this
Agreement.


(v)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.


-49-

--------------------------------------------------------------------------------





(vi)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and remain in full force and effect until the Final Payout
Date.


(q)    The Lock‑Boxes and Collection Accounts.


(i)    Nature of Collection Accounts. Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.


(ii)    Ownership. Each Lock‑Box and Collection Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.


(iii)    Perfection. The Borrower has delivered to the Administrative Agent a
fully executed Account Control Agreement relating to each Lock‑Box and
Collection Account, pursuant to which each applicable Collection Account Bank
has agreed to comply with the instructions originated by the Administrative
Agent directing the disposition of funds in such Lock‑Box and Collection Account
without further consent by the Borrower, the Servicer or any other Person. The
Administrative Agent has “control” (as defined in Section 9‑104 of the UCC) over
each Collection Account.


(iv)    Instructions. Neither the Lock‑Boxes nor the Collection Accounts are in
the name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.


(r)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Borrower to the Credit Parties under this Agreement will have been
(i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.


(s)    Compliance with Law. The Borrower has complied in all material respects
with all Applicable Laws to which it may be subject.


(t)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.


(u)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.


(v)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this


-50-

--------------------------------------------------------------------------------





Agreement and the Transaction Documents are true and correct in all material
respects.


(w)    Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).


(x)    Reaffirmation of Representations and Warranties. On the date of each
Credit Extension, on the date of each Reinvestment, on each Settlement Date and
on the date each Information Package or other report is delivered to the
Administrative Agent or the LC Bank hereunder, the Borrower shall be deemed to
have certified that (i) all representations and warranties of the Borrower
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and (ii) no Event of Default or an Unmatured Event of Default has occurred
and is continuing or will result from such Credit Extension or Reinvestment.


(y)    Issuance of Debt or Other Obligations. The Borrower has not, does not and
will not during this Agreement (i) issue any obligations that (A) constitute
asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act or that may be offered for sale under Rule 144A or a
similar exemption from registration under the Securities Act or the rules
promulgated thereunder, or (ii) issue any other debt obligations or equity
interest other than debt obligations substantially similar to the obligations of
the Borrower under this Agreement that are (A) issued to other banks or
asset-backed commercial paper conduits in privately negotiated transactions, and
(B) subject to transfer restrictions substantially similar to the transfer
restrictions set forth in this Agreement. The Borrower further represents and
warrants that its assets and liabilities are consolidated with the assets and
liabilities of Davey Tree Group for purposes of generally accepted accounting
principles.


Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 7.01
shall be continuing, and remain in full force and effect until the Final Payout
Date.


Section 7.02.    Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:


(a)    Organization and Good Standing. The Servicer is a duly organized and
validly existing corporation in good standing under the laws of the State of
Ohio, with the power and authority under its organizational documents and under
the laws of the State of Ohio to own its properties and to conduct its business
as such properties are currently owned and such business is presently conducted.


-51-

--------------------------------------------------------------------------------





(b)    Due Qualification. The Servicer is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.


(c)    Power and Authority; Due Authorization. The Servicer has all necessary
power and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.


(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


(e)    No Violation. The execution and delivery of this Agreement and each other
Transaction Document to which the Servicer is a party, the performance of the
transactions contemplated by this Agreement and the other Transaction Documents
and the fulfillment of the terms of this Agreement and the other Transaction
Documents by the Servicer will not (i) result in any breach of any of the terms
or provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the organizational documents of the Servicer or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other material agreement or instrument to which the
Servicer is a party or by which it or any of its property is bound, (ii) result
in the creation or imposition of any Adverse Claim upon any of its properties
pursuant to the terms of any such indenture, credit agreement, loan agreement,
agreement, mortgage, deed of trust or other material agreement or instrument,
other than this Agreement and the other Transaction Documents or (iii) violate
any Applicable Law, except to the extent that any such breach, default, Adverse
Claim or violation could not reasonably be expected to have a Material Adverse
Effect.


(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this


-52-

--------------------------------------------------------------------------------





Agreement or any of the other Transaction Documents, except, in each case that,
if adversely determined, could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(g)    No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.


(h)    Compliance with Applicable Law. The Servicer (i) has maintained in effect
all qualifications required under Applicable Law in order to properly service
the Pool Receivables and (ii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.


(i)    Accuracy of Information. All Information Packages (if prepared by the
Servicer or one of its Affiliates, or to the extent that the information
contained therein is supplied by the Servicer or an Affiliate of the Servicer),
LC Requests, Letter of Credit Applications, certificates, reports, statements,
documents and other information furnished to the Administrative Agent or any
other Credit Party by the Servicer pursuant to any provision of this Agreement
or any other Transaction Document, or in connection with or pursuant to any
amendment or modification of, or waiver under, this Agreement or any other
Transaction Document, is, at the time the same are so furnished, complete and
correct in all material respects on the date the same are furnished to the
Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


(j)    Location of Records. The offices where the initial Servicer keeps all of
its records relating to the servicing of the Pool Receivables are located at
1500 N. Mantua St., Kent, Ohio 44240.


(k)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.


(l)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.


(m)    Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub‑Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.


-53-

--------------------------------------------------------------------------------







(n)    Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub‑Servicer to
service and collect the Pool Receivables and the Related Security.


(o)    Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, each Receivables Purchase Agreement) is true and
correct in all material respects as of the date when made, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such date).


(p)    No Material Adverse Effect. Since December 31, 2015 there has been no
Material Adverse Effect on the Servicer.


(q)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.


(r)    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. To the Servicer’s knowledge, no Obligor was a
Sanctioned Person at the time of origination of any Pool Receivable owing by
such Obligor. None of the Borrower, the Servicer or any Originator, either in
its own right or through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti‑Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti‑Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti‑Terrorism Law.


(s)    Financial Condition. The consolidated balance sheets of the Servicer and
its consolidated Subsidiaries as of December 31, 2015 and the related statements
of income and shareholders’ equity of the Servicer and its consolidated
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to the Administrative Agent and the LC Bank, present fairly in all material
respects the consolidated financial position of the Servicer and its
consolidated Subsidiaries for the period ended on such date, all in accordance
with GAAP.


(t)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.


(u)    Taxes. The Servicer has (i) timely filed all tax returns (federal, state
and local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than (a) taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate


-54-

--------------------------------------------------------------------------------





reserves have been provided in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


(v)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.


(w)    Reaffirmation of Representations and Warranties. On the date of each
Credit Extension, on the date of each Reinvestment, on each Settlement Date and
on the date each Information Package or other report is delivered to the
Administrative Agent or the LC Bank hereunder, the Servicer shall be deemed to
have certified that (i) all representations and warranties of the Servicer
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension or Reinvestment.


Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section 7.02 shall be
continuing, and remain in full force and effect until the Final Payout Date.


ARTICLE VIII


COVENANTS


Section 8.01.    Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:


(a)    Payment of Principal and Interest. The Borrower shall duly and punctually
pay Reimbursement Obligations, Interest, Fees and all other amounts payable by
the Borrower hereunder in accordance with the terms of this Agreement.


(b)    Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of Ohio,
and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.


(c)    Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and the
LC Bank:


-55-

--------------------------------------------------------------------------------





(i)    Annual Financial Statements of the Borrower. Promptly upon completion and
in no event later than ninety (90) days after the close of each fiscal year of
the Borrower, annual unaudited financial statements of the Borrower certified by
a Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.


(ii)    Information Packages. (x) As soon as available and in any event not
later than two (2) Business Days prior to each Settlement Date, an Information
Package as of the most recently completed Fiscal Month, and (y) within two (2)
Business Days following a request from time to time by the Administrative Agent,
an interim report on the Pool Receivables containing such information as the
Administrative Agent may reasonably request.


(iii)    Other Information. Such other information (including non‑financial
information) as the Administrative Agent or the LC Bank may from time to time
reasonably request.


(iv)    Quarterly Financial Statements of Davey Tree. As soon as available and
in no event later than fifty (50) days following the end of each of the first
three (3) fiscal quarters in each of the Servicer’s fiscal years, (A) the
unaudited consolidated balance sheet and statements of income of the Servicer
and its consolidated Subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated statements of earnings and cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, in each case setting forth comparative figures
for the corresponding fiscal quarter in the prior fiscal year, all of which
shall be certified by a Financial Officer of Davey Tree that they fairly present
in all material respects, in accordance with GAAP, the financial condition of
Davey Tree and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.


(v)    Annual Financial Statements of Davey Tree. Within one hundred (100) days
after the close of each of Davey Tree’s fiscal years, the consolidated balance
sheet of Davey Tree and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of earnings and cash flows
for such fiscal year setting forth comparative figures for the preceding fiscal
year, all reported on by independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception)
to the effect that such consolidated financial statements present fairly in all
material respects, in accordance with GAAP, the financial condition of Davey
Tree and its consolidated Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated.


-56-

--------------------------------------------------------------------------------





(vi)    Other Reports and Filings. Promptly (but in any event within ten
(10) days) after the filing or delivery thereof, copies of all financial
information, proxy materials, reports, if any, which Davey Tree or any of its
consolidated Subsidiaries shall publicly file with the SEC or deliver to holders
(or any trustee, agent or other representative therefor) of any of its material
Debt pursuant to the terms of the documentation governing the same.


Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent and the LC Bank on the date that such report, proxy
statements or other material is posted on the SEC’s website at www.sec.gov.


(d)    Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and the LC Bank in writing of any of the following events
promptly upon (but in no event later than two (2) Business Days after (other
than with respect to clause (v) below) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:


(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Borrower setting forth details of any Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action which the Borrower has taken proposes to take with respect thereto.


(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made or deemed made.


(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding on the Borrower, the Servicer, the Performance
Guarantor or any Originator, which with respect to any Person other than the
Borrower that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.


(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any material portion thereof, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock‑Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Borrower, the Originators at
the request of the Borrower, the Servicer or the Administrative Agent.


(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change


-57-

--------------------------------------------------------------------------------





requiring the amendment of, or the filing of new, UCC financing statements, a
notice setting forth such changes and the effective date thereof.


(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, or the
Performance Guarantor, (ii) any accounting policy of the Borrower, or (iii) any
material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).


(vii)    Receivables Purchase Termination Event. The occurrence of a Receivables
Purchase Termination Event under the Receivables Purchase Agreement.


(viii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial or other condition of the Borrower, the Servicer, any Originator or
the Performance Guarantor.


(e)    Conduct of Business. The Borrower will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to maintain such authority could not
reasonably be expected to have a Material Adverse Effect.


(f)    Compliance with Laws. The Borrower will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect.


(g)    Furnishing of Information and Inspection of Receivables. The Borrower
will furnish or cause to be furnished to the Administrative Agent and the
LC Bank from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent and the LC Bank may
reasonably request. The Borrower will, at the Borrower’s expense, during regular
business hours with reasonable prior written notice (i) permit the
Administrative Agent and the LC Bank or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during


-58-

--------------------------------------------------------------------------------





regular business hours, at the Borrower’s expense, upon reasonable prior written
notice from the Administrative Agent, permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct a review of its
books and records with respect to such Pool Receivables and other Collateral;
provided, that the Borrower shall be required to reimburse the Administrative
Agent for only one (1) such review pursuant to clauses (i) and (ii) above in any
twelve‑month period, unless an Event of Default has occurred and is continuing.


(h)    Payments on Receivables, Collection Accounts. The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock‑Box. The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent
and the other Secured Parties and promptly (but in any event within one (1)
Business Day after receipt) remit such funds into a Collection Account. The
Borrower (or the Servicer on its behalf) will cause each Collection Account Bank
to comply with the terms of each applicable Account Control Agreement. The
Borrower shall not permit funds other than Collections on Pool Receivables and
other Collateral to be deposited into any Collection Account. If such funds are
nevertheless deposited into any Collection Account, the Borrower (or the
Servicer on its behalf) will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Borrower will
not, and will not permit the Servicer, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent or any
other Secured Party is entitled, with any other funds. The Borrower shall only
add a Collection Account (or a related Lock‑Box) or a Collection Account Bank to
those listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of an
Account Control Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Collection Account
Bank. The Borrower shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock‑Box) with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon receipt from any Collection Account Bank of notice
that such Collection Account Bank is terminating or intends to terminate any
Account Control Agreement, the Borrower (or the Servicer on its behalf) will,
and will cause each Originator to, at all times, instruct all Obligors to
deliver payments on the Pool Receivables to a different Collection Account or a
Lock‑Box that is subject to an Account Control Agreement that has not been
terminated (or that the applicable Collection Account Bank does not intend to
terminate).


(i)    Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing


-59-

--------------------------------------------------------------------------------





statement) or with respect to, any Pool Receivable or other Collateral, or
assign any right to receive income in respect thereof.


(j)    Extension or Amendment of Pool Receivables; Compliance with Credit and
Collection Policy. Except as otherwise permitted in Section 9.02, the Borrower
will not, and will not permit the Servicer to, alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract. The Borrower shall at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Pool Receivables, and timely and fully comply with
the Credit and Collection Policy with regard to each Pool Receivable and the
related Contract.


(k)    Changes to Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the LC Bank, which consent shall not be
unreasonably withheld, conditioned or delayed. Promptly following any change in
the Credit and Collection Policy, the Borrower will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and the
LC Bank.


(l)    Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the LC Bank, permit itself (i) to merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person or
(ii) to be directly owned by any Person other than Davey Tree. The Borrower
shall provide the Administrative Agent with at least thirty (30) days’ prior
written notice before making any change in the Borrower’s name or location or
making any other change in the Borrower’s identity or corporate structure that
could impair or otherwise render any UCC financing statement filed in connection
with this Agreement or any other Transaction Document “seriously misleading” as
such term (or similar term) is used in the applicable UCC; each notice to the
Administrative Agent pursuant to this sentence shall set forth the applicable
change and the proposed effective date thereof.
  
(m)    Books and Records. The Borrower shall maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).


-60-

--------------------------------------------------------------------------------





(n)    Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator to identify its master data processing records with such a
legend.


(o)    Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub‑Servicer to) add, replace or terminate
any Collection Account (or any related Lock‑Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock‑Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock‑Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock‑Box), and the Administrative Agent shall have
consented to such change in writing, which consent shall not be unreasonably
withheld, conditioned or delayed.


(p)    Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable first priority perfected security
interest in the Collateral, in each case free and clear of any Adverse Claim, in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first‑priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Borrower shall, from time to time and within the time limits established by
applicable law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first‑priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent, except as set forth in Section
5.06(c) hereof.


-61-

--------------------------------------------------------------------------------





(q)    Certain Agreements. Other than in connection with the Final Payout Date,
without the prior written consent of the Administrative Agent and the LC Bank,
the Borrower will not (and will not permit any Originator or the Servicer to)
amend, modify, waive, revoke or terminate any Transaction Document to which it
is a party or any provision of the Borrower’s organizational documents which
requires the consent of the “Independent Manager” (as such term is used in the
Borrower’s Operating Agreement).


(r)    Other Business. The Borrower will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit (excluding, for the avoidance of doubt,
Letters of Credit issued hereunder)) or bankers’ acceptances other than pursuant
to this Agreement or the Subordinated Notes or (iii) form any Subsidiary or make
any investments in any other Person.


(s)    Restricted Payments. (i) Except pursuant to clause (ii) below, the
Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt (other than any Borrower Obligations),
(D) lend or advance any funds or (E) repay any loans or advances to, for or from
any of its Affiliates (the amounts described in clauses (A) through (E) being
referred to as “Restricted Payments”).


(ii)    Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms and (B) the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.


(iii)    The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 4.01 of this Agreement; provided, that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.


(t)    Use of Collections Available to the Borrower. The Borrower shall apply
the Collections available to the Borrower to make payments in the following
order of priority: (i) the payment (or securing) of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Subordinated Notes), (ii) the payment of accrued and unpaid interest on the
Subordinated Notes and (iii) other legal and valid purposes.


(u)    Further Assurances; Change in Name or Jurisdiction of Organization, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative


-62-

--------------------------------------------------------------------------------





Agent may reasonably request, to perfect, protect or more fully evidence the
security interest granted pursuant to this Agreement or any other Transaction
Document, or to enable the Administrative Agent (on behalf of the Secured
Parties) to exercise and enforce the Secured Parties’ rights and remedies under
this Agreement and the other Transaction Documents. Without limiting the
foregoing, the Borrower hereby authorizes, and will, upon the request of the
Administrative Agent, at the Borrower’s own expense, execute (if necessary) and
file such financing statements or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or evidence any of the foregoing.


(ii)    The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.


(iii)    The Borrower shall at all times be organized under the laws of the
State of Ohio and shall not take any action to change its jurisdiction of
organization.


(iv)    The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may reasonably request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance reasonably satisfactory to the Administrative Agent as to such UCC
perfection and priority matters as the Administrative Agent may request at such
time.


(v)    OFAC. The Borrower has not used and will not use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.


(w)    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. None of the Borrower, the Servicer or
any Originator, either in its own right or through any third party, will
(i) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti‑Terrorism Law;
(ii) do business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti‑Terrorism Law; (iii) engage in any dealings or transactions prohibited
by any Anti‑Terrorism Law or (iv) use the proceeds of any Credit Extension to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti‑Terrorism Law. The funds used to


-63-

--------------------------------------------------------------------------------





repay each Credit Extension will not be derived from any unlawful activity. The
Borrower shall comply with all Anti‑Terrorism Laws applicable to it. The
Borrower shall promptly notify the Administrative Agent and the LC Bank in
writing upon the occurrence of a Reportable Compliance Event with respect to the
Borrower, the Servicer, any Originator, or any Subsidiary thereof and upon
becoming aware of the occurrence of a Reportable Compliance Event with respect
to any other Covered Entity.


(x)    Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net
Worth to be less than the Required Capital Amount; provided, that the foregoing
shall not require Davey Tree to make any additional capital contributions to the
Borrower.


(y)    Credit Risk Retention. The Borrower shall cooperate with each Credit
Party (including by providing such information and entering into or delivering
such additional agreements or documents reasonably requested by such Credit
Party) to the extent reasonably necessary to assure such Credit Party that the
Originators retain credit risk in the amount and manner required by the Credit
Risk Retention Rules and to permit such Credit Party to perform its due
diligence and monitoring obligations (if any) under the Credit Risk Retention
Rules.


Section 8.02.    Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:


(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and the LC Bank:


(i)    Quarterly Financial Statements of Servicer. As soon as available and in
no event later than fifty (50) days following the end of each of the first three
fiscal quarters in each of the Servicer’s fiscal years, (A) the unaudited
consolidated balance sheet and statements of income of the Servicer and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Davey Tree that they fairly present in all
material respects, in accordance with GAAP, the financial condition of the
Servicer and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.


(ii)    Annual Financial Statements of the Servicer. Within one hundred
(100) days after the close of each of Servicer’s fiscal years, the consolidated
balance sheet of the Servicer and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of earnings and cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year, all reported


-64-

--------------------------------------------------------------------------------





on by independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of the Servicer and
its consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.


(iii)    Compliance Certificates. (a) A compliance certificate promptly upon
delivery to the Administrative Agent and the LC Bank of the audited financial
statements pursuant to Section 8.01(c)(v) and in no event later than one hundred
(100) days after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit G signed by a Financial Officer of the
Servicer, solely in his or her capacity as an officer of the Servicer, stating
that no Event of Default or Unmatured Event of Default has occurred and is
continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
fifty (50) days after the close of each fiscal quarter of the Servicer, a
compliance certificate in form and substance substantially similar to Exhibit G
signed by a Financial Officer of the Servicer, solely in his or her capacity as
an officer of the Servicer, stating that no Event of Default or Unmatured Event
of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.


(iv)    Information Packages. (x) As soon as available and in any event not
later than two (2) Business Days prior to each Settlement Date, an Information
Package as of the most recently completed Fiscal Month and (y) within two (2)
Business Days following a request from time to time by the Administrative Agent,
an interim report on the Pool Receivables containing such information as the
Administrative Agent may reasonably request.


(v)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Servicer or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.


(vi)    Other Information. Such other information (including non‑financial
information) as the Administrative Agent or the LC Bank may from time to time
reasonably request, including any information available to the Borrower, the
Servicer or any Originator as the Administrative Agent or the LC Bank may
reasonably request.


-65-

--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (a) shall be deemed to have been furnished to each of the
Administrative Agent and the LC Bank on the date that such report, proxy
statements or other material is posted on the SEC’s website at www.sec.gov.


(b)    Notices. The Servicer will notify the Administrative Agent and the LC
Bank in writing of any of the following events promptly upon (but in no event
later than two (2) Business Days after (other than with respect to clause (v)
below)) a Financial Officer or other officer learning of the occurrence thereof,
with such notice describing the same, and if applicable, the steps taken or
being taken by the Person(s) affected with respect thereto:


(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Servicer setting forth details of any Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action which the Servicer has taken or proposes to take with respect
thereto.


(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made or
deemed made.


(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.


(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any material portion thereof, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock‑Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Borrower, the Servicer or the
Administrative Agent.


(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of, or the filing of new, UCC financing
statements, a notice setting forth such changes and the effective date thereof.


(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator or the
Performance Guarantor, (ii) any accounting policy of the Servicer or the
Borrower or (iii) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being


-66-

--------------------------------------------------------------------------------





understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).


(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial or other condition of any Originator, the Servicer, the Performance
Guarantor, or the Borrower.


(c)    Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.


(d)    Compliance with Laws. The Servicer will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect. The Servicer shall service the Receivables in
accordance with the terms hereof and the terms of the related Contracts.


(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish or cause to be furnished to the Administrative Agent and the LC
Bank from time to time such information with respect to the Pool Receivables and
the other Collateral as the Administrative Agent or the LC Bank may reasonably
request. The Servicer will, at the Servicer’s expense, during regular business
hours with reasonable prior written notice, (i) permit the Administrative Agent
and the LC Bank or their respective agents or representatives to (A) examine and
make copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Servicer for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided, that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon reasonable prior written notice
from the Administrative Agent, permit certified public accountants or other
auditors acceptable to the Administrative Agent to conduct a review of its books
and records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent for
only one (1) such review pursuant to clause (ii) above in any twelve‑month
period unless an Event of Default has occurred and is continuing.


(f)    Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock‑Box. The Servicer will, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Pool Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments


-67-

--------------------------------------------------------------------------------





on the Pool Receivables or other Collections are received by the Borrower, the
Servicer or an Originator, it shall hold such payments in trust for the benefit
of the Administrative Agent and the other Secured Parties and promptly (but in
any event within one (1) Business Day after receipt) remit such funds into a
Collection Account. The Servicer shall not permit funds other than Collections
on Pool Receivables and other Collateral to be deposited into any Collection
Account. If such funds are nevertheless deposited into any Collection Account,
the Servicer will within two (2) Business Days identify and transfer such funds
to the appropriate Person entitled to such funds. The Servicer will not, and
will not permit the Borrower, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent or any other
Secured Party is entitled, with any other funds. The Servicer shall only add a
Collection Account (or a related Lock‑Box), or a Collection Account Bank to
those listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of an
Account Control Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Collection Account
Bank. The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock‑Box) with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon receipt from any Collection Account Bank of notice
that such Collection Account Bank is terminating or intends to terminate any
Account Control Agreement, the Servicer will, and will cause each Originator to,
at all times, instruct all Obligors to deliver payments on the Pool Receivables
to a different Collection Account or a Lock‑Box that is subject to an Account
Control Agreement that has not been terminated (or that the applicable
Collection Account Bank does not intend to terminate).


(g)    Extension or Amendment of Pool Receivables; Compliance with Credit and
Collection Policy. Except as otherwise permitted in Section 9.02, the Servicer
will not alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. The Servicer shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.


(h)    Changes to Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the LC Bank, which consent shall not be
unreasonably withheld, conditioned or delayed. Promptly following any change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and the LC
Bank.


(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information


-68-

--------------------------------------------------------------------------------





reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).


(j)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.


(k)    Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub‑Servicer to) add, replace or terminate any Collection
Account (or any related Lock‑Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock‑Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock‑Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Account Control Agreement (or an
amendment thereto) with respect to such new Collection Accounts (or any related
Lock‑Box) and the Administrative Agent shall have consented to such change in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed.


(l)    Security Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first‑priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations, or initial
financing statements in lieu of a continuation statement or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first‑priority interest. The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Except in connection with
the Final Payout Date, notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements


-69-

--------------------------------------------------------------------------------





filed in connection with the Transaction Documents, without the prior written
consent of the Administrative Agent.


(m)    Further Assurances; Change in Name or Jurisdiction of Organization, etc.
The Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.


(n)    Tax Election. If the Borrower is classified as a partnership for U.S.
federal income tax purposes, then as of the date that Sections 6221 through 6241
of the Code (as enacted by the Bipartisan Budget Act of 2015, P.L. 114-74),
including any other Code provisions for the same subject matter, and any related
regulations (adopted or proposed) and administrative guidance are first
applicable to the Borrower, the Servicer (i) is designated as the partnership
representative of the Borrower under Section 6223(a) of the Code to the extent
allowed under law and (ii) will or will cause the Borrower, to the extent
eligible, to make the election under Section 6221(b) of the Code for
determinations of adjustments at the partnership level and take any other action
necessary or appropriate for the election. If that election is not available, to
the extent applicable, the Servicer will or will cause the Borrower to make the
election under Section 6226(a) of the Code for the alternative to payment of
imputed underpayment by a partnership and take any other action necessary or
appropriate for the election.


(o)    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. None of the Borrower, the Servicer or
any Originator, either in its own right or through any third party, will
(a) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti‑Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti‑Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti‑Terrorism Law or (d) use any Credit Extension to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti‑Terrorism Law.
The funds used to repay each Credit Extension will not be derived from any
unlawful activity. The Servicer shall comply with all Anti‑Terrorism Laws
applicable to it. The Servicer shall promptly notify the Administrative Agent
and the LC Bank in writing upon the occurrence of a Reportable Compliance Event
with respect to the Borrower, the Servicer, any Originator, or any


-70-

--------------------------------------------------------------------------------





Subsidiary thereof and upon becoming aware of the occurrence of a Reportable
Compliance Event with respect to any other Covered Entity.


(p)    Credit Risk Retention. The Servicer shall, and shall cause each
Originator to, cooperate with each Credit Party (including by providing such
information and entering into or delivering such additional agreements or
documents reasonably requested by such Credit Party) to the extent reasonably
necessary to assure such Credit Party that the Originators retain credit risk in
the amount and manner required by the Credit Risk Retention Rules and to permit
such Credit Party to perform its due diligence and monitoring obligations (if
any) under the Credit Risk Retention Rules.


Section 8.03.    Separate Existence of the Borrower. Each of the Borrower and
the Servicer hereby acknowledges that the Secured Parties and the Administrative
Agent are entering into the transactions contemplated by this Agreement and the
other Transaction Documents in reliance upon the Borrower’s identity as a legal
entity separate from any Originator, the Servicer, the Performance Guarantor and
their Affiliates. Therefore, each of the Borrower and Servicer shall take all
steps specifically required by this Agreement or reasonably required by the
Administrative Agent or the LC Bank to continue the Borrower’s identity as a
separate legal entity and to make it apparent to third Persons that the Borrower
is an entity with assets and liabilities distinct from those of the Performance
Guarantor, the Originators, the Servicer and any other Person, and is not a
division of the Performance Guarantor, the Originators, the Servicer, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Borrower and the Servicer shall take such actions as shall be
required in order that:


(a)    Special Purpose Entity. The Borrower will be a special purpose company
whose primary activities are restricted in its Articles of Organization or
Operating Agreement to: (i) purchasing or otherwise acquiring from an
Originator, owning, holding, granting security interests or selling interests
in, the Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.


(b)    No Other Business or Debt. The Borrower shall not engage in any business
or activity except as set forth in this Agreement nor, incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.


(c)    Independent Director. Not fewer than one member of the Borrower’s board
of directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Davey Tree Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy‑remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Davey Tree Group), (ii) is
not a customer


-71-

--------------------------------------------------------------------------------





or supplier of any member of the Davey Tree Group (other than his or her service
as an Independent Director of the Borrower or an independent director of any
other bankruptcy‑remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Davey Tree Group), (iii) is not any member of the
immediate family of a person described in (i) or (ii) above, and (iv) has
(x) prior experience as an independent director for a corporation or limited
liability company whose organizational or charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Davey
Tree Group” shall mean (i) the Servicer, the Performance Guarantor and each
Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in Davey Tree, (iii) each person that
controls, is controlled by or is under common control with Davey Tree, and
(iv) each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.


The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).


The Borrower’s Operating Agreement shall provide that: (A) the Borrower’s board
of directors shall not approve, or take any other action to cause the filing of,
a voluntary bankruptcy petition with respect to the Borrower unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action and (B) such provision and each other


-72-

--------------------------------------------------------------------------------





provision requiring an Independent Director cannot be amended without the prior
written consent of the Independent Director.


The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Performance Guarantor, any Originator, the Servicer or any
of their respective Affiliates.


(d)    Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).


(e)    Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all corporate action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.


(f)    Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees;
provided, that the foregoing shall not require Davey Tree to make any additional
capital contributions to the Borrower. The Borrower will not engage any agents
other than its attorneys, auditors and other professionals, and a servicer and
any other agent contemplated by the Transaction Documents for the Receivables
Pool, which servicer will be fully compensated for its services by payment of
the Servicing Fee.


(g)    Servicing and Costs. The Borrower will contract with the Servicer to
perform for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.


-73-

--------------------------------------------------------------------------------





(h)    Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Performance Guarantor, any Originator or any Affiliate thereof
and Davey Tree shall have no obligation to make additional capital contributions
to the Borrower for such operating expenses.


(i)    reserved.


(j)    Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Performance Guarantor, the
Originators and any of their Affiliates and in a manner such that it will not be
difficult or costly to segregate, ascertain or otherwise identify the assets and
liabilities of the Borrower.


(k)    Disclosure of Transactions. All financial statements of the Servicer, the
Performance Guarantor, the Originators or any Affiliate thereof that are
consolidated to include the Borrower will disclose that (i) the Borrower’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Security from the Originators and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Security to the Administrative Agent pursuant to this Agreement, (ii) the
Borrower is a separate legal entity with its own separate creditors who will be
entitled, upon its liquidation, to be satisfied out of the Borrower’s assets
prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer, the Performance Guarantor, the Originators or
any Affiliate thereof.


(l)    Segregation of Assets. The Borrower’s assets will be maintained in a
manner that facilitates their identification and segregation from those of the
Servicer, the Performance Guarantor, the Originators or any Affiliates thereof.


(m)    Corporate Formalities. The Borrower will strictly observe corporate
formalities in its dealings with the Servicer, the Performance Guarantor, the
Originators or any Affiliates thereof, and funds or other assets of the Borrower
will not be commingled with those of the Servicer, the Performance Guarantor,
the Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Borrower shall not
maintain joint bank accounts or other depository accounts to which the Servicer,
the Performance Guarantor, the Originators or any Affiliate thereof (other than
the Servicer solely in its capacity as such) has independent access. The
Borrower is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of the
Servicer, the Performance Guarantor, the Originators or any Subsidiaries or
other Affiliates thereof. The Borrower will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Borrower and such Affiliate.


-74-

--------------------------------------------------------------------------------





(n)    Arm’s‑Length Relationships. The Borrower will maintain arm’s‑length
relationships with the Servicer, the Performance Guarantor, the Originators and
any Affiliates thereof. Any Person that renders or otherwise furnishes services
to the Borrower will be compensated by the Borrower at market rates for such
services it renders or otherwise furnishes to the Borrower. Neither the Borrower
on the one hand, nor the Servicer, the Performance Guarantor, any Originator or
any Affiliate thereof, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Borrower, the Servicer, the
Performance Guarantor, the Originators and their respective Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.


(o)    Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Performance Guarantor, any Originator or any Affiliate
thereof, on the other hand, have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs between them, and the Borrower
shall bear its fair share of such expenses, which may be paid through the
Servicing Fee or otherwise.


ARTICLE IX


ADMINISTRATION AND COLLECTION
OF RECEIVABLES


Section 9.01.    Appointment of the Servicer. (a) The servicing, administering
and collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as the Servicer in accordance with this
Section 9.01. Until the Administrative Agent gives notice to Davey Tree (in
accordance with this Section 9.01) of the designation of a new Servicer, Davey
Tree is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Upon the occurrence
of an Event of Default, the Administrative Agent may (with the consent of the LC
Bank) and shall (at the direction of the LC Bank) designate as Servicer any
Person (including itself) to succeed Davey Tree or any successor Servicer, on
the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Servicer pursuant to the terms hereof.


(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, Davey Tree agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Davey Tree shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.


(c)    Davey Tree acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each Credit Party have
relied on Davey Tree’s agreement


-75-

--------------------------------------------------------------------------------





to act as Servicer hereunder. Accordingly, Davey Tree agrees that it will not
voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the LC Bank.


(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub‑Servicer”); provided, that, in each such delegation:
(i) such Sub‑Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, and each Credit Party
shall have the right to look solely to the Servicer for performance, (iv) the
terms of any agreement with any Sub‑Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub‑Servicer), and (v) if such Sub‑Servicer is not an Affiliate of the Servicer,
the Administrative Agent and the LC Bank shall have consented in writing in
advance to such delegation.


Section 9.02.    Duties of the Servicer. (a) The Servicer shall take or cause to
be taken all such action as may be necessary or reasonably advisable to service,
administer and collect each Pool Receivable from time to time, all in accordance
with this Agreement and all Applicable Laws, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy and consistent with the
past practices of the Originators. The Servicer shall set aside, for the
accounts of each Credit Party, the amount of Collections to which each such
Credit Party is entitled in accordance with Article IV hereof. The Servicer may,
in accordance with the Credit and Collection Policy and consistent with past
practices of the Originators, take such action, including modifications, waivers
or restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original invoice and/or due date related to
such Pool Receivable, (ii) such action shall not alter the status of such Pool
Receivable as a Delinquent Receivable or a Defaulted Receivable or limit the
rights of any Secured Party under this Agreement or any other Transaction
Document and (iii) if an Event of Default has occurred and is continuing, the
Servicer may take such action only upon the prior written consent of the
Administrative Agent. The Borrower shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Administrative Agent (individually
and for the benefit of each Credit Party), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, if an Event of Default has occurred and is continuing, the
Administrative Agent may direct the Servicer to commence or settle any legal
action to enforce collection of any Pool Receivable that is a Defaulted
Receivable or to foreclose upon or repossess any Related Security with respect
to any such Defaulted Receivable.


(b)    The Servicer shall, as soon as reasonably practicable following actual
receipt of collected funds, turn over to the Borrower the collections of any
indebtedness that is not a Pool


-76-

--------------------------------------------------------------------------------





Receivable, less, if Davey Tree or an Affiliate thereof is not the Servicer, all
reasonable and appropriate out‑of‑pocket costs and expenses of such Servicer of
servicing, collecting and administering such collections. The Servicer, if other
than Davey Tree or an Affiliate thereof, shall, as soon as reasonably
practicable upon written demand, deliver to the Borrower all records in its
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.


(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.


Section 9.03.    Collection Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each Account
Control Agreement to the Administrative Agent. Upon the occurrence and during
the continuance of an Event of Default or the date that is five (5) Business
Days prior to the date on which any Account Control Agreement will be terminated
in accordance with a notice delivered to the Administrative Agent by any
Collection Account Bank per the terms of such Account Control Agreement, the
Administrative Agent may (with the consent of the LC Bank) and shall (upon the
direction of the LC Bank) at any time thereafter give notice to each Collection
Account Bank that the Administrative Agent is exercising its rights under the
Account Control Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Collection Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein, (b) to have the
proceeds that are sent to the respective Collection Accounts redirected pursuant
to the Administrative Agent’s instructions rather than deposited in the
applicable Collection Account, and (c) to take any or all other actions
permitted under the applicable Account Control Agreement. The Borrower hereby
agrees that if the Administrative Agent at any time takes any action set forth
in the preceding sentence, the Administrative Agent shall have exclusive control
(for the benefit of the Secured Parties) of the proceeds (including Collections)
of all Pool Receivables and the Borrower hereby further agrees to take any other
action that the Administrative Agent may reasonably request to transfer such
control. Any proceeds of Pool Receivables received by the Borrower or the
Servicer thereafter shall be sent immediately to, or as otherwise instructed by,
the Administrative Agent.


Section 9.04.    Enforcement Rights. (a) At any time following the occurrence
and during the continuation of an Event of Default:


(i)    the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;


(ii)    the Administrative Agent may instruct the Borrower or the Servicer to
give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall


-77-

--------------------------------------------------------------------------------





give such notice at the expense of the Borrower or the Servicer, as the case may
be; provided, that if the Borrower or the Servicer, as the case may be, fails to
so notify each Obligor within two (2) Business Days following instruction by the
Administrative Agent, the Administrative Agent (at the Borrower’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;


(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;


(iv)    assume exclusive control of each Collection Account and notify the
Collection Account Banks that the Borrower and the Servicer will no longer have
any access to the Collection Accounts;


(v)    the Administrative Agent may (or, at the direction of the LC Bank shall)
replace the Person then acting as Servicer;


(vi)    the Administrative Agent may collect any amounts due from an Originator
under the Receivables Purchase Agreement or the Performance Guarantor under the
Performance Guaranty; and


(vii)    the Administrative Agent may cause Settlement Dates to occur as
frequently as daily and apply all Collections to reduce the Borrower Obligations
in accordance with the priorities set forth in Section 4.01.


(b)    The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney‑in‑fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney‑in‑fact pursuant to the preceding
sentence shall subject such attorney‑in‑fact


-78-

--------------------------------------------------------------------------------





to any liability if any action taken by it shall prove to be inadequate or
invalid, nor shall they confer any obligations upon such attorney‑in‑fact in any
manner whatsoever.


(c)    The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney‑in‑fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney‑in‑fact pursuant to the preceding
sentence shall subject such attorney‑in‑fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney‑in‑fact in any manner whatsoever.


Section 9.05.    Responsibilities of the Borrower. (a) Anything herein to the
contrary notwithstanding, the Borrower shall: (i) perform all of its
obligations, if any, under the Contracts related to the Pool Receivables to the
same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Credit
Party of their respective rights hereunder shall not relieve the Borrower from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.


(b)    Davey Tree hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then‑current Servicer so
requests) as the data‑processing agent of the Servicer and, in such capacity,
Davey Tree shall conduct the data‑processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Davey Tree conducted such data‑processing functions while it acted as the
Servicer. In connection with any such processing functions, the Borrower shall
pay to Davey Tree its reasonable out‑of‑pocket costs and expenses from the
Borrower’s own funds (subject to the priority of payments set forth in
Section 4.01).


Section 9.06.    Servicing Fee. (a) Subject to clause (b) below, the Borrower
shall pay the Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables. Accrued Servicing Fees shall be payable from Collections to
the extent of available funds in accordance with Section 4.01.


(b)    If the Servicer ceases to be Davey Tree or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and


-79-

--------------------------------------------------------------------------------





expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer hereunder.




ARTICLE X


EVENTS OF DEFAULT


Section 10.01.    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:


(a)    (i) the Borrower, any Originator, the Performance Guarantor or the
Servicer shall fail to perform or observe any term, covenant or agreement
contained in Sections 8.01(d)(i), (i), (l) or (s) or 8.02(b)(i) of this
Agreement to be performed or observed by the Borrower, such Originator, the
Performance Guarantor or the Servicer, as applicable, (ii) the Borrower, any
Originator, the Performance Guarantor or the Servicer shall fail to make when
due any payment or deposit to be made by it under this Agreement or any other
Transaction Document to which it is a party and such failure shall continue
unremedied for two (2) Business Days, (iii) Davey Tree shall resign as Servicer,
and no successor Servicer reasonably satisfactory to the Administrative Agent
shall have been appointed, or (iv) the Borrower, any Originator, the Performance
Guarantor or the Servicer shall fail to perform or observe any term, covenant or
agreement under this Agreement or any other Transaction Document to be performed
or observed by the Borrower, such Originator or the Servicer, as applicable
(other than any such failure which would constitute an Event of Default under
another provision of this Section 10.01), and such failure, solely to the extent
capable of cure, shall continue for five (5) Business Days; or


(b)    any representation or warranty made or deemed made by the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered;


(c)    the Borrower or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for two (2)
Business Days;


(d)    (i) the Receivables Purchase Agreement ceases to create a valid and
enforceable first priority perfected ownership interest in the Receivables, the
Related Security or Collections in favor of the Borrower or (ii) this Agreement
or any security interest granted pursuant to this Agreement or any other
Transaction Document shall for any reason (other than through an affirmative
action of the Administrative Agent) cease to create, or for any reason cease to
be, a valid and enforceable first priority perfected security interest


-80-

--------------------------------------------------------------------------------





in favor of the Administrative Agent with respect to the Collateral, free and
clear of any Adverse Claim;


(e)    the Borrower, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Borrower, any Originator, the Performance Guarantor
or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of thirty (30) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Borrower, any Originator, the Performance Guarantor or the
Servicer shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;


(f)    (i) the average for three (3) consecutive Fiscal Months of: (A) the
Default Ratio shall exceed 5.00%, (B) the Delinquency Ratio shall exceed 12.50%
or (C) the Dilution Ratio shall exceed 5.00% or (ii) the Days’ Sales Outstanding
shall exceed 60 days;


(g)    a Change in Control shall occur;


(h)    a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) consecutive Business Days;


(i)    (i) the Borrower shall fail to pay any principal of or premium or
interest on any of its Debt (other than the Borrower Obligations and Debt under
the Subordinated Notes) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); (ii) any Originator, the Performance Guarantor or the Servicer, or
any of their respective Subsidiaries, individually or in the aggregate, shall
fail to pay any principal of or premium or interest on any of its Debt that is
outstanding in a principal amount in excess of $5,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt (whether or not such failure shall
have been waived under the related agreement); or (iii) any other event shall
occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Debt (as referred to in clause (i) or (ii) of
this paragraph) and shall continue after the applicable grace period, if any,
specified in such agreement, mortgage, indenture or instrument (whether or not
such failure shall have been waived under the related agreement), if the effect
of such event or condition is to give the applicable debtholders the right
(whether


-81-

--------------------------------------------------------------------------------





acted upon or not) to accelerate the maturity of such Debt (as referred to in
clause (i) or (ii) of this paragraph) or to terminate the commitment of any
lender thereunder;


(j)    the Performance Guarantor shall fail to perform any of its obligations
under the Performance Guaranty and such failure continues beyond any applicable
grace period;


(k)    the Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of managers or (y) to timely notify the Administrative Agent of
any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of managers as required pursuant to
Section 8.03(c) of this Agreement;


(l)    there shall have occurred any event which materially adversely impairs,
in the reasonable discretion of Administrative Agent, the collectability of the
Pool Receivables generally or any material portion thereof;


(m)    any Letter of Credit is drawn upon and is not fully reimbursed by the
Borrower within two (2) consecutive Business Days;


(n)    either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
any Originator or the Servicer or (ii) the PBGC shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any material portion of the assets of the Borrower, any Originator,
the Performance Guarantor or the Servicer;


(o)    (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code with respect to any Pension Plan (v) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, the Performance Guarantor, the Servicer or any
of their respective ERISA Affiliates from any Multiemployer Plan; (vi) the
receipt by any of the Borrower, any Originator, the Performance Guarantor, the
Servicer or any of their respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Pension
Plan or Multiemployer Plan or to appoint a trustee to administer any Pension
Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any Originator,
the Performance Guarantor, the Servicer or any of their respective ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (viii) the
occurrence of a prohibited transaction with respect to any


-82-

--------------------------------------------------------------------------------





of the Borrower, any Originator, the Performance Guarantor, the Servicer or any
of their respective ERISA Affiliates (pursuant to Section 4975 of the Code);
(ix) the occurrence or existence of any other similar event or condition with
respect to a Pension Plan or a Multiemployer Plan, with respect to each of
clause (i) through (ix), either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;


(p)    a Material Adverse Effect shall occur with respect to the Borrower, any
Originator, the Performance Guarantor or the Servicer;


(q)    a Receivables Purchase Termination Event shall occur under the
Receivables Purchase Agreement;


(r)    the Borrower shall be required to register as an “investment company”
within the meaning of the Investment Company Act;


(s)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective Affiliates) shall so state in writing; or


(t)    one or more judgments or decrees shall be entered against the Borrower,
any Originator, the Performance Guarantor or the Servicer, or any Affiliate of
any of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non‑appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments equals or
exceeds $1,000,000 (or solely with respect to the Borrower, $13,500);


then, and in any such event, the Administrative Agent may (or, at the direction
of the LC Bank shall) by notice to the Borrower (x) declare the Termination Date
to have occurred (in which case the Termination Date shall be deemed to have
occurred) and (y) declare the Outstanding Reimbursement Obligations and all
other Borrower Obligations to be immediately due and payable (in which case the
Outstanding Reimbursement Obligations and all other Borrower Obligations shall
be immediately due and payable); provided that, automatically upon the
occurrence of any event (without any requirement for the giving of notice)
described in subsection (e) of this Section 10.01 with respect to the Borrower,
the Termination Date shall occur and the Outstanding Reimbursement Obligations
and all other Borrower Obligations shall be immediately due and payable. Upon
any such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.


-83-

--------------------------------------------------------------------------------





ARTICLE XI

THE ADMINISTRATIVE AGENT


Section 11.01.    Authorization and Action. Each Credit Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.


Section 11.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.


Section 11.03.    Administrative Agent and Affiliates. With respect to any
Credit Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate


-84-

--------------------------------------------------------------------------------





thereof, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to any other Secured Party.


Section 11.04.    Indemnification of Administrative Agent. The LC Bank agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that the LC Bank shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.


Section 11.05.    Delegation of Duties. The Administrative Agent may execute any
of its duties through agents or attorneys‑in‑fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys‑in‑fact selected by it with reasonable care.


Section 11.06.    Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the LC Bank and assurance of its indemnification by the LC
Bank, as it deems appropriate. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or at the direction
of the LC Bank, and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Credit Parties. The Credit
Parties and the Administrative Agent agree that unless any action to be taken by
the Administrative Agent under a Transaction Document (i) specifically requires
the advice or concurrence of the LC Bank or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of the LC Bank,
then the Administrative Agent may take action based upon the advice or
concurrence of the LC Bank.


Section 11.07.    Notice of Events of Default; Action by Administrative Agent.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Credit Party. The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Unmatured Event of Default or Event of Default or any other matter hereunder
as the Administrative Agent deems advisable and in the best interests of the
Secured Parties.


Section 11.08.    Non‑Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers,


-85-

--------------------------------------------------------------------------------





agents or employees has made any representations or warranties to it and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by the Administrative Agent. Each Credit Party
represents and warrants to the Administrative Agent that, independently and
without reliance upon the Administrative Agent or any other Credit Party and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower, each Originator, the Performance Guarantor or
the Servicer and the Pool Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items expressly required to be delivered under any Transaction Document by
the Administrative Agent to any Credit Party, the Administrative Agent shall not
have any duty or responsibility to provide any Credit Party with any information
concerning the Borrower, any Originator, the Performance Guarantor or the
Servicer that comes into the possession of the Administrative Agent or any of
its directors, officers, agents, employees, attorneys‑in‑fact or Affiliates.


Section 11.09.    Successor Administrative Agent. (a) The Administrative Agent
may, upon at least thirty (30) days’ notice to the Borrower, the Servicer and
each Credit Party, resign as Administrative Agent. Except as provided below,
such resignation shall not become effective until a successor Administrative
Agent is appointed by the LC Bank as a successor Administrative Agent and has
accepted such appointment. If no successor Administrative Agent shall have been
so appointed by the LC Bank, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the LC Bank within sixty
(60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.


(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.


Section 11.10.    Structuring Agent. Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.


-86-

--------------------------------------------------------------------------------





ARTICLE XII


[RESERVED]


ARTICLE XIII


INDEMNIFICATION


Section 13.01.    Indemnities by the Borrower. Without limiting any other rights
that the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Borrower Indemnified Party”) may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Borrower Indemnified Party from and
against any and all claims, losses and liabilities (including Attorney Costs)
(all of the foregoing being collectively referred to as “Borrower Indemnified
Amounts”) arising out of or resulting from this Agreement or any other
Transaction Document or any Credit Extension or the security interest in respect
of any Pool Receivable or any other Collateral; excluding, however, (x) Borrower
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such Borrower Indemnified Amounts resulted
primarily from the gross negligence or willful misconduct by the Borrower
Indemnified Party seeking indemnification, (y) Borrower Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts result from a claim by the Borrower
against a Borrower Indemnified Party for a material breach by such Borrower
Indemnified Party of its obligations under any Transaction Document, and
(z) Taxes that are covered by Section 5.03. Without limiting or being limited by
the foregoing, the Borrower shall pay on written demand (which demand shall be
accompanied by documentation of the Borrower Indemnified Amounts in reasonable
detail) (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 4.01), to each Borrower Indemnified Party any and
all amounts necessary to indemnify such Borrower Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clauses (x), (y) and (z) above):


(i)    any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;


(ii)    any written representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package
or any other written information or report (other than projections,
forward-looking statements and information of a general economic or industry
nature) delivered by or on behalf of the Borrower pursuant hereto which shall
have been untrue or incorrect when made or deemed made;


-87-

--------------------------------------------------------------------------------





(iii)    the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;


(iv)    the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;


(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;


(vi)    any failure of the Borrower to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable or to deliver timely an
invoice with respect to any Receivable to the related Obligor;


(vii)    any products liability, environmental or other claim arising out of or
in connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;


(viii)    the commingling of Collections of Pool Receivables at any time with
other funds;


(ix)    any investigation, litigation or proceeding (actual or threatened)
(other than in connection with disputes solely between Borrower Indemnified
Parties and in each case not involving any action or inaction by Borrower or its
Affiliates in violation of this Agreement or any other Transaction Document)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extension or in respect of any Pool Receivable or other
Collateral or any related Contract;


(x)    any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;


(xi)    any setoff with respect to any Pool Receivable;


(xii)    any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;


(xiii)    the failure by the Borrower to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;


-88-

--------------------------------------------------------------------------------





(xiv)    any failure of a Collection Account Bank to comply with the terms of
the applicable Account Control Agreement, the termination by a Collection
Account Bank of any Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement;


(xv)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable or the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;


(xvi)    any action taken by the Administrative Agent as attorney‑in‑fact for
the Borrower, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;


(xvii)    the usage of any Letter of Credit; or


(xviii)    any reduction in Reimbursement Obligations as a result of the
distribution of Collections if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.


(b)    Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vi) and (x) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non‑occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.


(c)    If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower on the one hand and such Borrower Indemnified
Party on the other hand in the matters contemplated by this Agreement as well as
the relative fault of the Borrower and such Borrower Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Borrower under this Section 13.01 shall be in addition to any
liability which the Borrower may otherwise have, shall extend upon the same
terms and conditions to each Borrower Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Borrower and the Borrower Indemnified Parties.


(d)    Any indemnification or contribution under this Section 13.01 shall
survive the termination of this Agreement.


-89-

--------------------------------------------------------------------------------





Section 13.02.    Indemnification by the Servicer. (a)    The Servicer hereby
agrees to indemnify and hold harmless the Borrower, the Administrative Agent,
the Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Servicer Indemnified Party”), from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of any acts, omissions or alleged acts or omissions arising out of
activities of the Servicer pursuant to this Agreement or any other Transaction
Document, including any judgment, award, settlement, Attorney Costs and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim (all of the foregoing being collectively
referred to as, “Servicer Indemnified Amounts”), excluding (i) Servicer
Indemnified Amounts to the extent a final, non-appealable judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from the gross negligence or willful misconduct by the Servicer Indemnified
Party seeking indemnification, (ii) Taxes that are covered by Section 5.03,
(iii) Servicer Indemnified Amounts to the extent a final non-appealable judgment
of a court of competent jurisdiction holds that such Servicer Indemnified
Amounts result primarily from a claim brought by the Servicer against a Servicer
Indemnified Party for a material breach by such Servicer Indemnified Party of
its obligations under any Transaction Document, and (iv) Servicer Indemnified
Amounts to the extent the same includes losses in respect of Pool Receivables
that are uncollectible solely on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor. Without limiting or being limited by
the foregoing, the Servicer shall pay on demand, to each Servicer Indemnified
Party any and all amounts necessary to indemnify such Servicer Indemnified Party
from and against any and all Servicer Indemnified Amounts relating to or
resulting from any of the following (but excluding Servicer Indemnified Amounts
described in clauses (i), (ii), (iii) and (iv) above):


(i)    any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report (other than projections, forward-looking
statements and information of a general economic or industry nature) delivered
by or on behalf of the Servicer pursuant hereto which shall have been untrue or
incorrect when made or deemed made;


(ii)    the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract;


(iii)    any failure of the Servicer to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document to
which it is a party in its capacity as Servicer; or


(iv)    the commingling of Collections of Pool Receivables at any time with
other funds.


(b)    If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer on the


-90-

--------------------------------------------------------------------------------





one hand and such Servicer Indemnified Party on the other hand in the matters
contemplated by this Agreement as well as the relative fault of the Servicer and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to any liability which the Servicer may otherwise have, shall
extend upon the same terms and conditions to Servicer Indemnified Party, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Servicer and the Servicer Indemnified
Parties.


(c)    Any indemnification or contribution under this Section 13.02 shall
survive the termination of this Agreement.


ARTICLE XIV


MISCELLANEOUS


Section 14.01.    Amendments, Etc. (a) No failure on the part of any Credit
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. No amendment or waiver of any provision of this Agreement or
consent to any departure by any of the Borrower, the Servicer or any Affiliate
thereof shall be effective unless in a writing signed by the Administrative
Agent, the LC Bank and the LC Bank (and, in the case of any amendment, also
signed by the Borrower), and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Servicer, affect the rights or duties of the Servicer
under this Agreement.


Section 14.02.    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.


Section 14.03.    Participations. (a) Participations. The LC Bank may sell
participations to one or more Eligible Assignees (each, a “Participant”) in or
to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
interests in the Reimbursement Obligations owned by it); provided, however,
that:


(i)    the LC Bank’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and


-91-

--------------------------------------------------------------------------------





(ii)    the LC Bank shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations.


The Administrative Agent, the LC Bank, the Borrower and the Servicer shall have
the right to continue to deal solely and directly with the LC Bank in connection
with the LC Bank’s rights and obligations under this Agreement.


(b)    Participant Register. The LC Bank shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Reimbursement Obligations or other
obligations under this Agreement (the “Participant Register”); provided that the
LC Bank shall not have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Letters of
Credit or its other obligations under any this Agreement) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Letter of Credit or other obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and the LC
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(c)    Assignments by Administrative Agent. This Agreement and the rights and
obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent and its successors and assigns; provided that in the case
of an assignment to a Person that is neither an Affiliate of the Administrative
Agent nor the LC Bank, so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing, such assignment shall require the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed).


(d)    Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and the LC Bank (such consent
to be provided or withheld in the sole discretion of such Person).


(e)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Credit Party or any of their respective
Affiliates may at any time pledge or grant a security interest in all or any
portion of its interest in, to and under this Agreement (including, without
limitation, rights to payment of Reimbursement Obligations and Interest) and any
other Transaction Document to secure its obligations to a Federal Reserve Bank,
without notice to or the consent of the Borrower, the Servicer, any Affiliate
thereof or any Credit Party; provided, however, that that no such pledge shall
relieve such assignor of its obligations under this Agreement.


(f)    Transfer Restriction. No right or obligation of the LC Bank may be
transferred or assigned other than through the Participant Register. Any attempt
to transfer an interest of the LC


-92-

--------------------------------------------------------------------------------





Bank other than through the Participant Register will not be recognized by the
Borrower or the Administrative Agent.


Section 14.04.    Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, the Borrower agrees to pay
on written demand (which demand shall be accompanied by documentation thereof in
reasonable detail) all reasonable out‑of‑pocket costs and expenses in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Transaction Documents (together with all
amendments, restatements, supplements, consents and waivers, if any, from time
to time hereto and thereto), including, without limitation, (i) the reasonable
Attorney Costs for the Administrative Agent and the other Credit Parties and any
of their respective Affiliates with respect thereto and with respect to advising
the Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
written demand (which demand shall be accompanied by documentation thereof in
reasonable detail) all reasonable out‑of‑pocket costs and expenses (including
reasonable Attorney Costs), of the Administrative Agent and the other Credit
Parties and their respective Affiliates, incurred in connection with the
enforcement of any of their respective rights or remedies under the provisions
of this Agreement and the other Transaction Documents.


Section 14.05.    No Proceedings. The Servicer hereby covenants and agrees that
it will not institute against, or join any other Person in instituting against,
the Borrower any Insolvency Proceeding until one year and one day after the
Final Payout Date; provided, that the Administrative Agent may take any such
action in its sole discretion following the occurrence of an Event of Default.


Section 14.06.    Confidentiality. (a) Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person, the
terms of this Agreement (including any fees payable in connection with this
Agreement or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and the LC Bank may have consented to in writing prior to any proposed
disclosure; provided, however, that it may disclose such information (i) to its
Advisors and Representatives, (ii) to the extent such information has become
available to the public other than as a result of a disclosure by or through the
Borrower, the Servicer or their Advisors and Representatives or (iii) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (iii) above,
the Borrower and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Credit Party of its intention to make
any such disclosure prior to making such disclosure. Each of the Borrower and
the Servicer agrees to be responsible for any breach of this Section by its
Representatives and Advisors and agrees that its Representatives and Advisors
will be advised by it of the confidential nature of such information and shall
agree to comply with


-93-

--------------------------------------------------------------------------------





this Section. Notwithstanding the foregoing, it is expressly agreed that each of
the Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and provided, further, that no such
press release shall name or otherwise identify the Administrative Agent, any
other Credit Party or any of their respective Affiliates without such Person’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, the Borrower consents to the
publication by the Administrative Agent or any other Credit Party of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement.


(b)    Each of the Administrative Agent and each other Credit Party, severally
and with respect to itself only, agrees to hold in confidence, and not disclose
to any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel if they agree in writing to hold
it confidential, (iii) to the extent such information has become available to
the public other than as a result of a disclosure by or through it or its
Representatives or Advisors, (iv) at the request of a bank examiner or other
regulatory authority or in connection with an examination of any of the
Administrative Agent or the LC Bank or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (v) above, the
Administrative Agent and the LC Bank will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter. Each of the Administrative Agent and the LC
Bank, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.


(c)    As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources (other than any Credit Party), insurers,
professional advisors, representatives and agents; provided that such Persons
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such Person.


-94-

--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.


Section 14.07.    GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR THE LC BANK IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).


Section 14.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.


Section 14.09.    Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03, 11.04, 11.06,
13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.10, and 14.13 shall survive any
termination of this Agreement.


Section 14.10.    CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH OF THE BORROWER AND THE SERVICER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
NOTHING IN THIS SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE


-95-

--------------------------------------------------------------------------------





COURTS OF OTHER JURISDICTIONS. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(b)    EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.


Section 14.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


Section 14.12.    Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.


Section 14.13.    Limitation of Liability. (a) No claim may be made by the
Borrower or any Affiliate thereof or any other Person against any Credit Party
or their respective Affiliates, members, directors, officers, employees,
incorporators, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any other Transaction Document, or any act, omission or
event occurring in connection herewith or therewith; and each of the Borrower
and the Servicer hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. None of the Credit Parties and their respective
Affiliates shall have any liability to the Borrower or any Affiliate thereof or
any other Person asserting claims on behalf of or in right of the Borrower or
any Affiliate thereof in connection with or as a result of this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby,
except to the extent that any losses, claims, damages, liabilities or expenses
incurred by the Borrower or any Affiliate thereof result from the breach of
contract, gross negligence or willful misconduct of such Credit Party in
performing its duties and obligations hereunder and under the other Transaction
Documents to which it is a party.


(b)    The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such


-96-

--------------------------------------------------------------------------------





Person. No recourse shall be had for any obligation or claim arising out of or
based upon this Agreement or any other Transaction Document against any member,
director, officer, employee or incorporator of any such Person.


Section 14.14.    Intent of the Parties. The Borrower has structured this
Agreement with the intention that the issuance and usage of Letters of Credit,
the Reimbursement Obligations and the other obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by applicable law. Each assignee and each Participant
acquiring an interest in a Credit Extension, by its acceptance of such
assignment or participation, agrees to comply with the immediately preceding
sentence.


Section 14.15.    USA Patriot Act. Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107‑56
(signed into law October 26, 2001) (the “Patriot Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Originators, the Servicer and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Borrower, the
Originators, the Servicer and the Performance Guarantor that will allow the
Administrative Agent and the other Credit Parties to identify the Borrower, the
Originators, the Servicer and the Performance Guarantor in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act. Each of the Borrower and the Servicer agrees to provide the
Administrative Agent and each other Credit Party, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti‑money laundering rules and regulations,
including, without limitation, the Patriot Act.


Section 14.16.    Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.


Section 14.17.    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 14.18.    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall


-97-

--------------------------------------------------------------------------------





be deemed the draftsperson of this Agreement or any other Transaction Document
or any provision hereof or thereof or to have provided the same. Accordingly, in
the event of any inconsistency or ambiguity of any provision of this Agreement
or any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.


Section 14.19.    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section, Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.




[SIGNATURE PAGES FOLLOW]






-98-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


DAVEY RECEIVABLES LLC
 
 
 
By:
/s/Christopher J. Bast
 
 
Name: Christopher J. Bast, CPA, CTP
 
Title: Treasurer
 
 
 
 
THE DAVEY TREE EXPERT COMPANY,
as the Servicer
 
 
 
By:
/s/Christopher J. Bast
 
 
Name: Christopher J. Bast, CPA, CTP
 
Title: Treasurer
 

    


[Signature Page to Receivables Financing Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
By:
/s/ Michael Brown
 
 
Name: Michael Brown
 
Title: Senior Vice President
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
By:
/s/ Michael Brown
 
 
Name: Michael Brown
 
Title: Senior Vice President
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Structuring Agent
 
 
 
By:
/s/ Michael Brown
 
 
Name: Michael Brown
 
Title: Senior Vice President









[Signature Page to Receivables Financing Agreement]

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF LC REQUEST

[Letterhead of Borrower]
[Date]
[Administrative Agent]
Re:    LC Request
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of May 9, 2016, among Davey Receivables LLC (the “Borrower”), The Davey Tree
Expert Company, as Servicer (the “Servicer”), and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as the LC Bank (as amended, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used in this LC Request and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement. The Borrower hereby request that the LC Bank issue a Letter of Credit
with a face amount of [$_______] on [_____, 201_]. After giving effect to such
issuance, the LC Amount will be [$_______].
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to the issuance of such Letter of Credit, as follows:
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of issuance of such Letter of Credit as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the issuance of such Letter of Credit;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
the issuance of such Letter of Credit; and
(iv)    the Termination Date has not occurred.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.


Very truly yours,
 
 
 
DAVEY RECEIVABLES LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 

    






-2-

--------------------------------------------------------------------------------






EXHIBIT B
FISCAL MONTH
THE DAVEY TREE EXPERT COMPANY
MONTH END DATES THROUGH 2031


Fiscal Year 2016
 
Fiscal Year 2017
 
Fiscal Year 2018
 
Fiscal Year 2019
 
Fiscal Year 2020
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/30/16
 
4
 
1/28/17
 
4
 
1/27/18
 
4
 
1/26/19
 
4
 
1/25/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2/27/16
 
4
 
2/25/17
 
4
 
2/24/18
 
4
 
2/23/19
 
4
 
2/22/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/2/16
 
5
 
4/1/17
 
5
 
3/31/18
 
5
 
3/30/19
 
5
 
3/28/20
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/30/16
 
4
 
4/29/17
 
4
 
4/28/18
 
4
 
4/27/19
 
4
 
4/25/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5/28/16
 
4
 
5/27/17
 
4
 
5/26/18
 
4
 
5/25/19
 
4
 
5/23/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/2/16
 
5
 
7/1/17
 
5
 
6/30/18
 
5
 
6/29/19
 
5
 
6/27/20
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/30/16
 
4
 
7/29/17
 
4
 
7/28/18
 
4
 
7/27/19
 
4
 
7/25/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8/27/16
 
4
 
8/26/17
 
4
 
8/25/18
 
4
 
8/24/19
 
4
 
8/22/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/1/16
 
5
 
9/30/17
 
5
 
9/29/18
 
5
 
9/28/19
 
5
 
9/26/20
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/29/16
 
4
 
10/28/17
 
4
 
10/27/18
 
4
 
10/26/19
 
4
 
10/24/20
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12/3/16
 
5
 
12/2/17
 
5
 
12/1/18
 
5
 
11/30/19
 
5
 
11/28/20
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12/31/16
 
4
 
12/30/17
 
4
 
12/29/18
 
4
 
12/28/19
 
4
 
1/2/21
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
53
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------







Fiscal Year 2021
 
Fiscal Year 2022
 
Fiscal Year 2023
 
Fiscal Year 2024
 
Fiscal Year 2025
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/30/21
 
4
 
1/29/22
 
4
 
1/28/23
 
4
 
1/27/24
 
4
 
1/25/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2/27/21
 
4
 
2/26/22
 
4
 
2/25/23
 
4
 
2/24/24
 
4
 
2/22/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/3/21
 
5
 
4/2/22
 
5
 
4/1/23
 
5
 
3/30/24
 
5
 
3/29/25
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5/1/21
 
4
 
4/30/22
 
4
 
4/29/23
 
4
 
4/27/24
 
4
 
4/26/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5/29/21
 
4
 
5/28/22
 
4
 
5/27/23
 
4
 
5/25/24
 
4
 
5/24/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/3/21
 
5
 
7/2/22
 
5
 
7/1/23
 
5
 
6/29/24
 
5
 
6/28/25
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/31/21
 
4
 
7/30/22
 
4
 
7/29/23
 
4
 
7/27/24
 
4
 
7/27/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8/28/21
 
4
 
8/27/22
 
4
 
8/26/23
 
4
 
8/24/24
 
4
 
8/23/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/2/21
 
5
 
10/1/22
 
5
 
9/30/23
 
5
 
9/28/24
 
5
 
9/27/25
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/30/21
 
4
 
10/29/22
 
4
 
10/28/23
 
4
 
10/26/24
 
4
 
10/25/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12/4/21
 
5
 
12/3/22
 
5
 
12/2/23
 
5
 
11/30/24
 
5
 
11/29/25
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/1/22
 
4
 
12/31/22
 
4
 
12/30/23
 
4
 
12/28/24
 
4
 
12/27/25
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-2

--------------------------------------------------------------------------------







Fiscal Year 2026
 
Fiscal Year 2027
 
Fiscal Year 2028
 
Fiscal Year 2029
 
Fiscal Year 2030
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
 
Month-End
 
# wks in
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
Date
 
Month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/24/26
 
4
 
1/30/27
 
4
 
1/29/28
 
4
 
1/27/29
 
4
 
1/26/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2/21/26
 
4
 
2/27/27
 
4
 
2/26/28
 
4
 
2/24/29
 
4
 
2/23/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3/28/26
 
5
 
4/3/27
 
5
 
4/1/28
 
5
 
3/31/29
 
5
 
3/30/30
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/25/26
 
4
 
5/1/27
 
4
 
4/29/28
 
4
 
4/28/29
 
4
 
4/27/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5/23/26
 
4
 
5/29/27
 
4
 
5/27/28
 
4
 
5/26/29
 
4
 
5/25/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6/27/26
 
5
 
7/3/27
 
5
 
7/1/28
 
5
 
6/30/29
 
5
 
6/29/30
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/25/26
 
4
 
7/31/27
 
4
 
7/29/28
 
4
 
7/28/29
 
4
 
7/27/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8/22/26
 
4
 
8/28/27
 
4
 
8/26/28
 
4
 
8/25/29
 
4
 
8/24/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9/26/26
 
5
 
10/2/27
 
5
 
9/30/28
 
5
 
9/29/29
 
5
 
9/28/30
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/24/26
 
4
 
10/30/27
 
4
 
10/28/28
 
4
 
10/27/29
 
4
 
10/26/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/28/26
 
5
 
12/4/27
 
5
 
12/4/28
 
5
 
12/1/29
 
5
 
11/30/30
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/2/27
 
5
 
1/1/28
 
4
 
1/2/29
 
4
 
12/29/29
 
4
 
12/28/30
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wks in Year
 
53
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
Wks in Year
 
52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-3

--------------------------------------------------------------------------------







Fiscal Year 2031
Month-End
 
# wks in
Date
 
Month
 
 
 
1/25/31
 
4
 
 
 
2/22/31
 
4
 
 
 
3/29/31
 
5
 
 
 
4/26/31
 
4
 
 
 
5/24/31
 
4
 
 
 
6/28/31
 
5
 
 
 
7/26/31
 
4
 
 
 
8/23/31
 
4
 
 
 
9/27/31
 
5
 
 
 
10/25/31
 
4
 
 
 
11/29/31
 
5
 
 
 
12/27/31
 
4
 
 
 
Wks in Year
 
52
 
 
 
 
 
 





B-4

--------------------------------------------------------------------------------






EXHIBIT C

[RESERVED]









--------------------------------------------------------------------------------






EXHIBIT D

FORM OF LETTER OF CREDIT APPLICATION


(Attached)









--------------------------------------------------------------------------------






EXHIBIT E

CREDIT AND COLLECTION POLICY


(Attached)









--------------------------------------------------------------------------------






EXHIBIT F

FORM OF INFORMATION PACKAGE


(Attached)









--------------------------------------------------------------------------------






EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE


To: PNC Bank, National Association, as Administrative Agent


This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of May 9, 2016 among Davey Receivables LLC (the
“Borrower”), The Davey Tree Expert Company, as Servicer (the “Servicer”), and
PNC Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as the LC Bank (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Agreement.


The undersigned hereby certifies that:


1.    I am the duly elected ________________of the Servicer.


2.    I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.


3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or an Unmatured Event of Default, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].


4.    Schedule I attached hereto sets forth financial statements of the Servicer
and its Subsidiaries for the period referenced on such Schedule I.


[5.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Servicer has taken, is taking, or
proposes to take with respect to each such condition or event:]





--------------------------------------------------------------------------------





The foregoing certifications are made and delivered this ______ day of
______________, 201_.


THE DAVEY TREE EXPERT COMPANY
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 

    


-2-

--------------------------------------------------------------------------------







SCHEDULE I
TO COMPLIANCE CERTIFICATE


A.    Schedule of Compliance as of ___________________, 201_ with Section(s)
____ of the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.


This schedule relates to the [quarter] [fiscal year] ended: __________________.


B.    The following financial statements of the Servicer and its Subsidiaries
for the period ending on ______________, 201_, are attached hereto:






-3-

--------------------------------------------------------------------------------






EXHIBIT H

CLOSING MEMORANDUM


(Attached)







